     Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 1 of 94 Page ID #:190



      P. CHRISTOPHER ARDALAN, ESQ. SBN 210639
 1
      GEOFFREY S. HICKEY, ESQ., SBN 289161
 2    JACQUELINE S. LEIBL, ESQ. SBN 292189
      MARK K. DREW, ESQ. SBN 177711
 3    ARDALAN & ASSOCIATES, PLC
      5950 Canoga Ave., Suite 610
 4
      Woodland Hills, CA 91367
 5    (818) 702-2570 – Phone;
      (818) 702-2571 – Fax
 6
      Attorneys for Plaintiffs, DEANA VARO, JOSHUA PEREZ,
 7    VANESSA PEREZ, JUSTIN PEREZ, CALVIN PEREZ, and ELVIS PENA
 8
                                 UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
11
      DEANA VARO, an individual; JOSHUA        )   CASE NO.: 2:18-cv-9025-DMG-KS
12    PEREZ, an individual; VANESSA PEREZ, an  )
      individual; JUSTIN PEREZ, an individual; )   [Assigned to the Hon. Dolly M. Gee, Ctrm 8C]
13    CALVIN PEREZ, an individual; and ELVIS   )
14    PENA, an individual                      )   FIRST AMENDED COMPLAINT FOR
                                               )   DAMAGES (filed pursuant to FRCP
15                        Plaintiffs,          )   15(a)(1), (2) and by Order of Hon. Dolly M.
                                               )   Gee dated Nov. 21, 2018 (ECF # 11))
16    v.                                       )
17                                             )      1. VIOLATION OF 42 U.S.C. § 1983
      COUNTY OF LOS ANGELES; THE LOS           )           (PRIVACY)
18    ANGELES COUNTY DISTRICT                  )      2. VIOLATION OF 42 U.S.C. § 1983
      ATTORNEY’S OFFICE, a public entity;      )           (PROCEDURAL DUE PROCESS)
19    JACKIE LACEY, in both her individual and )      3. VIOLATION OF 42 U.S.C. § 1983
20    official capacity; GIOVANNI BARTOLETTI, )             (STATE CREATED DANGER
      an individual; and DOES 1-10, inclusive  )             AND SPECIALRELATION-
21                                             )             SHIP PRIVACY)
                          Defendants.          )      4. VIOLATION OF 42 U.S.C. § 1983
22
                                               )            (MONELL & CANTON)
23                                                    5. VIOLATION OF 42 U.S.C. § 1983
                                                            (MONELL & POLICY)
24                                                    6. NEGLIGENCE
25                                                    7. NEGLIGENT HIRING, TRAIN-
                                                         ING, SUPERVISOIN, OVERSIGHT
26                                                       AND/OR RETENTION
                                                      8. VIOLATION OF MANDATORY
27                                                       DUTY GOV’T CODE § 815.6, ET
28                                             Page 1
                  FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                              (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
     Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 2 of 94 Page ID #:191



                                                                        SEQ.
 1
                                                                    9. NEGLIGNCE PER SE
 2                                                                  10. INTENTIONAL
                                                                        MISREPRESENTATION
 3                                                                  11. FALSE PROMISE
 4                                                                  12. INTENTIONAL INFLICTION OF
                                                                        EMOTIONAL DISTRESS
 5                                                                  13. INVASION OF
                                                                        CONSTITUTIONAL PRIVACY
 6                                                                  14. BREACH OF CONTRACT
 7
                                                                DEMAND FOR JURY TRIAL
 8
              Plaintiffs, DEANA VARO, an individual; JOSHUA PEREZ, an individual; VANESSA
 9
10    PEREZ, an individual; JUSTIN PEREZ, an individual; CALVIN PEREZ, an individual; and ELVIS

11    PENA, an individual (collectively hereinafter “Plaintiffs”), come now and complain against
12
      Defendants, COUNTY OF LOS ANGELES; THE LOS ANGELES COUNTY DISTRICT
13
      ATTORNEY’S OFFICE, a public entity; JACKIE LACEY, in both her individual and official
14
15    capacities; GIOVANNI BARTOLETTI, an individual; and DOES 1-10, inclusive (collectively

16    hereinafter “Defendants”), as follows:
17
            I. JURISDICTION AND VENUE
18
19            1.     This Court has federal question jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343
20
      because this action arises under 42 U.S.C. 1983.
21
              2.     Venue in this judicial district is proper under 28 U.S.C. § 1391 in that this is the judicial
22
23    district in which a substantial part of the events or omissions giving rise to the claims occurred. Venue

24    in this Court is also proper pursuant to 28 U.S.C. §1391(b) (1) in that one or more Defendants resides
25
      in or has its principal place of business in the Central District of California.
26
      ///
27
28                                               Page 2
                    FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
     Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 3 of 94 Page ID #:192




 1       II.         THE NATURE OF THE ACTION
 2
               3.      This civil action arises out of an underlying criminal case involving charges against
 3
 4    Jonathan Quevedo (a documented Temple Street Gang member), who randomly and violently

 5    assaulted Plaintiffs ELVIS PENA and VANESSA PEREZ. See People vs. Jonathan Quevedo, (L.A.
 6
      Sup. Ct. Crim Case No. BA 456661; herein, the “UNDERLYING CRIMINAL MATTER”) (Mr.
 7
      Quevedo is referred to herein the “CRIMINAL DEFENDANT” or “QUEVEDO”). The
 8
 9    UNDERLYING CRIMINAL MATTER was prosecuted by the Los Angeles District Attorney’s office,

10    (“LADA”) including the deputy district attorney assigned to handle this criminal case, i.e. Defendant
11    GIOVANNI BARTOLETTI (hereinafter “DDA BARTOLETTI”) and/or Doe Defendants 1 -5.
12
                4.     During the course of the UNDERLYING CRIMINAL MATTER, DDA BARTOLETTI
13
      and/or Doe Defendants 1 – 5 disclosed private, personal contact information about Plaintiffs ELVIS
14
15    PENA and VANESSA PEREZ and their family (i.e. the balance of Plaintiffs) directly to QUEVEDO

16    in violation of their mandatory duty not reveal this information to a criminal defendant as set forth in
17
      California Const. Article 1, § 1 (Right to Privacy) and Article 1, §28(b)(1) - (4) (Victims’ Bill of
18
      Rights Act of 2008), California Penal Code §§ 964(a) and (b), 293.5, 679, 841.5; Govt. Code §
19
20    6254(f)(2)-(3); Ev. Code §1041 and inter alia, and California Penal Code §1054.2(a) (1) which, in

21    relevant part, provides that “no attorney may disclose or permit to be disclosed to a defendant,
22    members of the defendant’s family, or anyone else, the address or telephone number of a victim or
23
      witness whose name is disclosed to the attorney . . . unless specifically permitted to do so by the court
24
      after a hearing and a showing of good cause.” California Penal Code §1054.2(3) also provides that
25
26    “[w]illful violation of this subdivision by an attorney, persons employed by the attorney, or persons

27    appointed by the court, is a misdemeanor.”
28                                                 Page 3
                      FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                  (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
     Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 4 of 94 Page ID #:193



             5.          As a result of the disclosure of Plaintiffs’ private personal contact information by DDA
 1
 2    BARTOLETTI and/or Doe Defendants 1 – 5, QUEVEDO and/or his gang were able to track down and

 3    find Plaintiffs.
 4
             6.          On or about September 19, 2017, QUEVEDO fired his handgun into a vehicle occupied
 5
      by Plaintiff, JOSHUA PEREZ (the adult son of Plaintiffs VANESSA PEREZ and ELVIS PENA) and
 6
 7    his wife, Plaintiff, DEANA VARO. JOSHUA PEREZ was grazed by a bullet fired by QUEVEDO and

 8    DEANA VARO was struck three (3) times with bullets fired from QUEVEDO’s gun. In this matter,
 9    Plaintiffs contend that this was the foreseeable result of the improper and illegal disclosure of their
10
      private information to QUEVEDO.
11
12        III.         THE PARTIES
13
                 7.      Plaintiff, DEANA VARO, is an individual and is now, and at all times mentioned in
14
15    this complaint was, a resident of Los Angeles County, California.

16               8.      Plaintiff, JOSHUA PEREZ, is an individual and is now, and at all times mentioned in
17
      this complaint was, a resident of Los Angeles County, California.
18
                 9.      Plaintiff, VANESSA PEREZ, is an individual and is now, and at all times mentioned in
19
20    this complaint was, a resident of Los Angeles County, California.

21               10.     Plaintiff, JUSTIN PEREZ, is an individual and is now, and at all times mentioned in
22    this complaint was, a resident of Los Angeles County, California.
23
                 11.     Plaintiff, CALVIN PEREZ, is an individual and is now, and at all times mentioned in
24
      this complaint was, a resident of Los Angeles County, California.
25
26               12.     Plaintiff, ELVIS PENA, is an individual and is now, and at all times mentioned in this

27    complaint was, a resident of Los Angeles County, California.
28                                                   Page 4
                        FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                    (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
     Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 5 of 94 Page ID #:194



                13.   Defendant County of Los Angeles (“LA County”) is, and at all times herein alleged,
 1
 2    was a public entity organized and existing under the laws of the State of California.

 3              14.   Defendant Los Angeles District Attorney’s Office (herein the “LADA”) is a municipal
 4
      governmental entity chartered and established by operation of law and a subdivision of LA County.
 5
                15.   On information and belief, Defendant JACKIE LACEY is a resident of the State of
 6
 7    California. At all times relevant herein, Defendant Lacey was employed by and working on behalf of

 8    the LADA as the District Attorney for the County of Los Angeles and resided within the jurisdiction of
 9    the State of California
10
                16.   On information and belief, Defendant GIOVANNI BARTOLETTI (“DDA
11
      BARTOLETTI”) at all times relevant herein was a resident of the State of California and employed by
12
13    the LADA, with the title Deputy District Attorney, in Los Angeles County.

14              17.   Does 1-5 are LADA employees, agents, interns, Victim Services Unit employees or
15
      other personnel who personally engaged in or assisted in drafting, copying and/or serving the un-
16
      redacted CPO to QUEVEDO in violation of Plaintiffs’ state and federal statutory and Constitutional
17
18    rights.

19              18.   Does 5-10 are employees, agents, interns, bailiffs, clerks or other persons appointed by
20    the court or the LADA who personally engaged in or assisted in drafting, copying and/or serving the
21
      un-redacted CPO to QUEVEDO in violation of Plaintiffs’ state and federal statutory and
22
      Constitutional rights.
23
24              19.   In committing the acts and/or omissions alleged herein, all Defendants and DOES acted

25    under color of authority and/or color of law.
26
      ///
27
28                                                 Page 5
                      FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                  (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
     Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 6 of 94 Page ID #:195




 1       IV.         GENERAL ALLEGATIONS
 2
               20.     On or about March 15, 2018, Plaintiffs presented their claims to LADA by mailing
 3
 4    individual claims for the injuries, disabilities, losses, and damages suffered and incurred by reason of

 5    the above-described occurrences, all in compliance with the requirements of Government Code
 6
      (hereinafter “Gov’t Code”) section 905 et. seq.. On or about May 3, 2018, each of Plaintiffs’ claims
 7
      was rejected by LADA.
 8
 9             21.     The true names and capacities, whether individual, plural, corporate, partnership,

10    associate, or otherwise, of DOES 1 through 10, inclusive, are unknown to Plaintiffs who therefore sue
11    said Defendants by such fictitious names. The full extent of the facts linking such fictitiously sued
12
      Defendants is unknown to Plaintiffs. Plaintiffs are informed and believe, and thereon allege, that each
13
      of the Defendants designated herein as a DOE was, and is, negligent, or in some other actionable
14
15    manner, responsible for the events and happenings hereinafter referred to, and thereby negligently, or

16    in some other actionable manner, legally and proximately caused the hereinafter described injuries and
17
      damages to Plaintiffs. Plaintiffs will hereafter seek leave of the Court to amend this Complaint to show
18
      the Defendants’ true names and capacities after the same have been ascertained.
19
20             22.     Each Defendant, including all “Doe Defendants”, is responsible in some manner and

21    liable herein for negligent, wanton, reckless, and tortious conduct, and, by such wrongful conduct,
22    proximately caused Plaintiffs’ injuries and damages.
23
               23.     Plaintiffs are informed and believe, and thereon allege, that at all times mentioned
24
      herein, Defendants LA County, LADA, JACKIE LACEY, DDA BARTOLETTI and DOES 1 through
25
26    10 (Collectively and individually “Defendants”) and each of them, were agents, servants, employees,

27    successors in interest, and/or joint venturers of their co-Defendants, and were, as such, acting within
28                                                 Page 6
                      FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                  (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
     Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 7 of 94 Page ID #:196



      the course, scope, and authority of said agency, employment, and/or venture, and that each and every
 1
 2    Defendant, as aforesaid, when acting as a principal, was negligent in the selection and hiring, training,

 3    and supervision of each and every other Defendant as an agent, servant, employee, successor in
 4
      interest, and/or joint venture and are lawfully responsible for the conduct of their actual, implied
 5
      and/or ostensible agent(s), servant(s), employee(s), partner(s), successor(s)-in-interest, independent
 6
 7    contractor(s), joint venture(s) and/or participant(s).

 8            24.     Defendants, including, without limitation, DOES 1 through 10, and each of them, were
 9    the actual, implied and/or ostensible agent(s), servant(s), employee(s), partner(s), successor(s)-in-
10
      interest, independent contractor(s), joint venture(s) and/or participant(s) of each other, and in doing the
11
      things alleged, were acting within the course and scope of that agency. Defendant DOES were also
12
13    responsible for the hiring, training, supervision, and/or retention of Defendants DDA BARTOLETTI

14    and DOES 1-5. Defendants, LADA and DOES, are legally liable and responsible for the actions of
15
      BARTOLETT and each other DOES, including, without limitation, under the doctrine of respondeat
16
      superior for the state law claims.
17
18            25. At all times mentioned herein, Defendants, and each of them, were acting with the

19    knowledge, permission, consent, ratification and acceptance of the acts, omissions, and misconduct of
20    the other, and within the course and scope of their position as actual, implied and/or ostensible
21
      agent(s), servant(s), employee(s), partner(s), successor(s)-in-interest, independent contractor(s), joint
22
      venture(s), co-conspirator(s) participant(s) and/or representatives of each other.
23
24            26. One or more Defendant(s), either individually or jointly with one or more of the other

25    Defendants, actively or implicitly conspired with each other in the acts complained of herein, and are
26
      therefore liable, jointly and severally, to the Plaintiffs for the relief prayed for herein.
27
28                                                Page 7
                     FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                 (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
     Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 8 of 94 Page ID #:197



         V.         SUBSTANTIVE ALLEGATIONS
 1
 2                    A. QUEVEDO’S INITIAL RANDOM AND UNPROVOKED VIOLENT
                         ASSAULT
 3
              27.     On or about March 16, 2017, Plaintiffs, VANESSA PEREZ and ELVIS PENA were
 4
 5    eating dinner at the Molcajetes restaurant in the City of Los Angeles near Temple Street. QUEVEDO

 6    entered the same restaurant with an older woman who walked in using a cane who was probably
 7
      QUEVEDO’S mother. At the time, QUEVEDO and the woman with the cane that came in with him
 8
      were strangers to Plaintiffs VANESSA PEREZ and ELVIS PENA. A few minutes after QUEVEDO
 9
10    entered, without any provocation by either Plaintiff VANESSA PEREZ or ELVIS PENA, QUEVEDO

11    made hostile eye contact with Plaintiffs, VANESSA PEREZ and ELVIS PENA, and began moving
12
      back and forth in the restaurant in an agitated manner. Confused as to QUEVEDO’s behavior,
13
      Plaintiff ELVIS PENA asked QUEVEDO, “DO YOU KNOW ME”?
14
15            28.     In response, QUEVEDO became increasingly agitated, and began yelling and

16    screaming. The woman with the cane appeared to try to calm QUEVEDO, saying in Spanish to him,
17    “SON STOP.” Unsure what prompted QUEVEDO’s outburst, Plaintiffs VANESSA PEREZ and
18
      ELVIS PENA decided to leave the restaurant.
19
              29.     Before Plaintiffs VANESSA PEREZ and ELVIS PENA were able to exit, QUEVEDO
20
21    picked up his cell phone, appeared to call someone and said to the person on the other end of the call

22    to “come over.”
23
              30.     QUEVEDO ripped his shirt off. He also kicked Plaintiff VANESSA PEREZ near her
24
      groin and hit Plaintiff ELVIS PENA on the right side of his face with a closed fist. QUEVEDO then
25
26    threw either a cell phone or cell phone charger at Plaintiff Vanessa Perez, hitting her in the forehead,

27    causing her to bleed profusely. QUEVEDO screamed “YOU KNOW WHAT, THIS IS TEMPLE
28                                                Page 8
                     FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                 (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
     Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 9 of 94 Page ID #:198



      STREET” an apparent reference to the street gang that QUEVEDO was a member of. Plaintiff ELVIS
 1
 2    PENA responded by saying, “I’M GOING TO CALL THE COPS.”

 3           31.     QUEVEDO yelled back, “YOU ARE A BITCH” and he grabbed the cane from the
 4
      woman he was with, knocking her to the ground. QUEVEDO then hit both Plaintiffs VANESSA
 5
      PEREZ and ELVIS PENA with the cane. After the attack, Plaintiffs VANESSA PEREZ and ELVIS
 6
 7    PENA exited the restaurant and headed for their car. During the entire altercation, neither Plaintiff

 8    VANESSA PEREZ nor ELVIS PENA fought back or physically responded to QUEVEDO’s
 9    unprovoked attacks in any way. They hurriedly left the restaurant.
10
               32.   Initially, QUEVEDO did not pursue Plaintiffs VANESSA PEREZ and ELVIS PENA as
11
      they exited the restaurant. Plaintiffs entered their car and started to drive away. However, as they did,
12
13    QUEVEDO suddenly ran out of the restaurant and started scanning the area as if he was trying to

14    locate Plaintiffs VANESSA PEREZ and ELVIS PENA.
15
               33.   A few moments after Plaintiffs VANESSA PEREZ and ELVIS PENA drove away, two
16
      (2) or more other members of Temple Street Gang arrived at the restaurant in response to
17
18    QUEVEDO’s earlier cell phone call.

19           34.     After Plaintiffs drove away from the restaurant, Plaintiff VANESSA PEREZ’s head
20    injury began bleeding very heavily.
21
             35.     A short while after Plaintiffs VANESSA PEREZ and ELVIS PENA left, they
22
      approached a police officer and described the circumstances of QUEVEDO’s random, unprovoked and
23
24    violent assault that just took place in the restaurant. (The circumstances of this assault are collectively

25    referred to herein as “QUEVEDO’S MARCH 16TH ASSAULT”)
26
      ///
27
28                                                Page 9
                     FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                 (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 10 of 94 Page ID #:199



                    B. QUEVEDO IS ARRESTED AND CHARGED WITH MULTIPLE COUNTS
 1
                       OF SERIOUS AND VIOLENT FELONIES AND PLAINTIFFS’
 2                     RELUCTANT AND FEARFUL PARTICIPATION IN THE EARLY STAGES
                       OF THE UNDERLYING CRIMINAL MATTER
 3
            36.     Following the incident, police officers conducted a follow up investigation at the
 4
 5   Molcajetes restaurant where QUEVEDO attacked Plaintiffs VANESSA PEREZ and ELVIS PENA.

 6   The police obtained a surveillance video from the restaurant which captured the altercation. The
 7
     police recognized QUEVEDO from the video and identified him as a documented member of a violent
 8
     street gang called “Temple Street.” QUEVEDO has a gang related tattoo and goes by the street
 9
10   moniker of “Dreamer.” QUEVEDO also had a lengthy criminal history dating back nearly 15 years,

11   including, inter alia, prior convictions for possession of methamphetamine, unlawful possession of
12
     illegal ammunition, and a convicted felon in possession of several firearms, resulting in multiple
13
     prison sentences.
14
15          37.     Although Plaintiffs VANESSA PEREZ and ELVIS PENA where unaware of it at the

16   time, on or about April 20, 2017, the Police located and arrested QUEVEDO who was subsequently
17   charged by LADA with three (3) counts of assault with a deadly weapon, charges that could result in
18
     convictions as a “strike”, with substantial prison sentence enhancements as a serious violent felony. If
19
     convicted, QUEVEDO also faced potential sentence enhancements due to his membership in the
20
21   Temple Street Gang and for his prior felony convictions.

22          38.     In light of QUEVEDO’s random, unprovoked and surprisingly violent assault, and his
23
     obvious membership with a violent and notorious street gang, Plaintiffs VANESSA PEREZ and
24
     ELVIS PENA were fearful and very uneasy about becoming further involved in the UNDERLYING
25
26   CRIMINAL MATTER. However, after receiving subpoenas and/or other notices to appear in court,

27   on or about August 7, 2017, Plaintiffs VANESSA PEREZ and ELVIS PENA called the district
28                                             Page 10
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 11 of 94 Page ID #:200



     attorney then handling this matter, DDA BARTOLETTI and/or Does 1 through 10. During the
 1
 2   conversation, which took place on Plaintiffs’ speaker phone, Plaintiffs VANESSA PEREZ and ELVIS

 3   PENA told DDA BARTOLETTI and/or Does 1 through 10 that they were frightened and did not want
 4
     to participate any further in the UNDERLYING CRIMINAL MATTER. During this conversation,
 5
     DDA BARTOLETTI and/or Does 1 through 10 threatened Plaintiffs VANESSA PEREZ and ELVIS
 6
 7   PENA that a warrant would be issued for their arrest if they did not appear.

 8          39.     Fearful of prosecution, but also fearful for the safety, Plaintiffs VANESSA PEREZ and
 9   ELVIS PENA reluctantly came to court for QUEVEDO’s hearing in the UNDERLYING CRIMINAL
10
     MATTER, on or about August 8, 2017, in the criminal courthouse, at the Los Angeles Superior Court
11
     located at 210 Temple Street in Los Angeles, California.
12
13          40.     When they arrived in Court on or about August 8, 2017, Plaintiffs VANESSA PEREZ

14   and ELVIS PENA discussed the case with police officers and DDA BARTOLETTI and/or Does 1
15
     through 10. During their conversation with DDA BARTOLETTI and/or Does 1 through 10 and the
16
     investigating officer, Plaintiffs, VANESSA PEREZ and ELVIS PENA, restated their fears and
17
18   reluctance to participate in the prosecution of QUEVEDO and that they were afraid that QUEVEDO

19   and/or his gang would retaliate against them or their family if either of them testified.
20                  C. A SPECIAL RELATIONSHIP WAS MADE BETWEEN DEFENDANTS
21                     AND PLAINTIFFS WHICH IMPOSED AN AFFIRMATIVE DUTY TO
                       PROTECT PLAINTIFFS FROM THIRD-PARTY HARM
22
            41.     Plaintiffs allege that a special relationship was formed between Plaintiffs and
23
24   Defendants, which imposed an affirmative duty on Defendants to protect Plaintiffs from third-party

25   harm. This is based on the following:
26
            42.     After Plaintiffs ELVIS PENA and VANESSA PEREZ specifically expressed their
27
28                                             Page 11
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 12 of 94 Page ID #:201



     reluctance and fear concerning their participation in the prosecution of QUEVEDO in the
 1
 2   UNDERLYING CRIMINAL MATTER to DDA BARTOLETTI and/or Does 1 through 10. In

 3   response, DDA BARTOLETTI and/or Doe Defendants 1 – 5 made the following promises and
 4
     assurances (collectively, the following promises and assurances are referred to herein as the
 5
     “BARTOLETTI VOWS”):
 6
 7              a. That Plaintiffs ELVIS PENA and VANESSA PEREZ can trust Plaintiffs DDA

 8                  BARTOLETTI and/or Does 1 through 10 with Plaintiffs’ safety;
 9              b. That DDA BARTOLETTI and/or Doe Defendants 1 – 5 would make sure that only the
10
                    first names of Plaintiff VANESSA PEREZ and ELVIS PENA, would be used in open
11
                    court and in all proceedings in the UNDERLYING CRIMINAL MATTER and that
12
13                  nothing but their first name would be disclosed to QUEVEDO;

14              c. That DDA BARTOLETTI and/or Doe Defendants 1 – 5 would use PLAINTIFFS’
15
                    CONFIDENTIAL PERSONAL INFORMATION to fill out the CPO protective order
16
                    form and use it to obtain the protective order but that none of PLAINTIFFS’
17
18                  CONFIDENTIAL PERSONAL INFORMATION would ever be provided to

19                  QUEVEDO;
20              d. That DDA BARTOLETTI and/or Doe Defendants 1 – 5 would prepare the CPO and
21
                    take all necessary steps to have it issued by the judge, that Plaintiffs ELVIS PENA and
22
                    VANESSA PEREZ would not need to take any steps on their own to request the
23
24                  Court’s protection of PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION.

25              e. That the foregoing orders to protect PLAINTIFFS’ CONFIDENTIAL PERSONAL
26
                    INFORMATION were routinely and commonly granted by the Judge.
27
28                                             Page 12
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 13 of 94 Page ID #:202



                  f. That Plaintiffs would be protected from any threatened or actual acts of violence by
 1
 2                   QUEVEDO and/or the Temple Street Gang through increased police patrols at each

 3                   Plaintiffs’ residence and places of business;
 4
                  g. When making the foregoing representations, said DDA BARTOLETTI and/or Doe
 5
                     Defendants 1 – 5 spoke authoritatively and based on each of their personal experience
 6
 7                   and their professional experience;

 8          43.      In addition to the foregoing promises and assurances, said DDA BARTOLETTI and/or
 9   Doe Defendants 1 – 5 specifically threatened that Plaintiff VANESSA PEREZ and ELVIS PENA
10
     would be arrested if they did not cooperate with the prosecution in the UNDERLYING CRIMINAL
11
     MATTER, including, inter alia, each of their testimony in the pending evidentiary hearings and
12
13   proceedings such as the preliminary hearing and trial;

14          44.      DDA BARTOLETTI and/or Doe Defendants 1 – 5 made the foregoing BARTOLETTI
15
     VOUS and threats with the intent to make Plaintiffs vulnerable and dependent upon said
16
     DEFENDANT(S) in order to induce reasonable reliance by Plaintiff VANESSA PEREZ and ELVIS
17
18   PENA that the foregoing assurances and promises would be kept.

19          45.      At the time that they made the BARTOLETTI VOWS, DDA BARTOLETTI and/or
20   Doe Defendants 1 – 5, were speaking in each of their capacity as a policy makers and a spokesperson
21
     on behalf of LADA and Los Angeles County and as such, the BARTOLETTI VOWS constituted
22
     promises that were attributed to and binding on behalf of LADA. Giglio v. United States (1972) 405
23
24   U.S. 150; 92 S. Ct. 763; 31 L. Ed. 2d 104.

25          46.      Plaintiff VANESSA PEREZ and ELVIS PENA reasonably and detrimentally relied on
26
     the BARTOLETTI VOWS, in the following ways:
27
28                                              Page 13
                    FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 14 of 94 Page ID #:203



                 a. Plaintiffs ELVIS PENA and VANESSA PEREZ believed, trusted and reasonably and
 1
 2                  detrimentally relied on the fact that the BARTOLETTI VOWS were binding and would

 3                  be honored;
 4
                 b. Plaintiffs ELVIS PENA and VANESSA PEREZ provided PLAINTIFFS’
 5
                    CONFIDENTIAL PERSONAL INFORMATION, including information that were
 6
 7                  previously unknown and unavailable to all Defendants, including the names, addresses

 8                  and telephone numbers of Plaintiffs VANESSA PEREZ, JUSTIN PEREZ, CALVIN
 9                  PEREZ, and ELVIS PENA and their identity as being related to Plaintiffs ELVIS
10
                    PENA and VANESSA PEREZ;
11
                 c. Plaintiffs ELVIS PENA and VANESSA PEREZ decided not to personally appear in
12
13                  court to request that their identities and PLAINTIFFS’ CONFIDENTIAL PERSONAL

14                  INFORMATION, not be disclosed in open court and not to disclosed to QUEVEDO.
15
                    Instead, they trusted and relied on the promises and assurances made by DDA
16
                    BARTOLETTI and/or Doe Defendants 1 – 5 to seek the protections made in the
17
18                  BARTOLETTI VOWS.

19               d. Plaintiffs ELVIS PENA and VANESSA PEREZ took no additional steps to protect
20                  themselves and their family (i.e. the other Plaintiffs) such as temporarily or permanently
21
                    moving away from their current address, quit or change their jobs, ask to be admitted
22
                    into a witness protection program, take extra security measures and precautions to
23
24                  protect Plaintiffs.

25         47.      Plaintiffs are informed and believe, and thereon allege, that DDA BARTOLETTI and/or
26
     DOES 1 through 10 knew, or should have known that QUEVEDO presented a foreseeable risk to the
27
28                                             Page 14
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 15 of 94 Page ID #:204



     safety of Plaintiffs VANESSA PEREZ and ELVIS PENA, and their family (i.e., the balance of
 1
 2   Plaintiffs). This is based on, inter alia, the following:

 3              a. The circumstances of QUEVEDO’s MARCH 16TH ASSAULT put DEFENDANT(S)
 4
                    on notice that QUEVEDO represented an explosive and violent threat to Plaintiffs’
 5
                    physical safety. In particular, he knocked down his mother while taking her cane which
 6
 7                  he used to savagely attack Plaintiffs VANESSA PEREZ and ELVIS PENA, shouted

 8                  gang slogans, and then summoned additional gang members to the scene to back him up
 9                  as they fled the scene
10
                b. The fact that QUEVEDO had a lengthy criminal history dating back nearly 15 years,
11
                    including, inter alia, prior convictions for possession of methamphetamine, unlawful
12
13                  possession of illegal ammunition, and a convicted felon in possession of several

14                  firearms, resulting in multiple prison sentences;
15
                c. DEFENDANT(S) also had notice that QUEVEDO was a documented member of the
16
                    Temple Street Gang, has gang related tattoo and that he goes by the street moniker of
17
18                  “Dreamer”;

19              d. Through the presentation of gang experts on multiple prior criminal cases,
20                  DEFENDANT(S) were on notice that the Temple Street Gang, also known as "TST" is
21
                    a street gang in the downtown Los Angeles area and was founded by Filipino and
22
                    Mexican youths in the 1920s and 1930s, and that the primary activities of the Temple
23
24                  Street Gang include vandalism, burglary, robberies, attempted murders, and murders.

25                  See for example, People v. Gaytan (2nd App. Dist, 2012) Case Number: B226031, 2011
26
                    WL 4898082, 3 Cal.App. 2 Dist., Oct. 14, 2011, unpublished (Oct 14, 2011) review
27
28                                             Page 15
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 16 of 94 Page ID #:205



                     denied (Jan 18, 2012); People v. Lozano (2nd App. Dist, 2013) Case Number: B240270,
 1
 2                   2013 WL 953538, 3, Cal.App. 2 Dist., Mar. 13, 2013, unpublished (Mar 13, 2013)

 3                   review denied (May 22, 2013); People v. Guzman, (2nd App. Dist, 2013) Case Number:
 4
                     No. B241144, 2013 WL 1927124, 3 Cal. Ct. App. May 10, 2013, Not Reported in
 5
                     Cal.Rptr.3d);
 6
 7                e. At the time of the hearing on August 8, 2017, in the UNDERLYING CRIMINAL

 8                   MATTER, QUEVEDO was not in custody, he was out of custody on bond; and
 9                f. QUEVEDO’s exposure to serious felony charges and substantial prison time if
10
                     convicted meant he had a powerful motive to try to intimidate or otherwise eliminate
11
                     Plaintiffs VANESSA PEREZ and ELVIS PENA as witnesses in the UNDERLYING
12
13                   CRIMINAL MATTER;

14                g. The fact that on or about August 7, 2017, Plaintiffs VANESSA PEREZ and ELVIS
15
                     PENA called the district attorney then handling this matter, Defendant DDA
16
                     BARTOLETTI and/or Does 1 through 10, and expressed that they were terrified for
17
18                   their and their family’s safety if they testified against QUEVEDO;

19                h. The fact that, on or about August 8, 2017, Plaintiffs VANESSA PEREZ and ELVIS
20                   PENA met in person with DDA BARTOLETTI and/or DOES 1 through 10 and
21
                     repeated their concerns regarding their and their family’s safety.
22
            48.      After receiving the foregoing information and after DDA BARTOLETTI and/or DOES
23
24   1 through 10 made the decision to file a criminal protective order in the UNDERLYING CRIMINAL

25   MATTER, DDA BARTOLETTI and/or DOES 1 through 10 stepped out of their traditional function as
26
     a prosecuting attorney and engaged in the purely administrative function of filling out the pre-printed
27
28                                              Page 16
                    FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 17 of 94 Page ID #:206



     standard form for this, i.e. Judicial Counsel Form CR-161 (Criminal Protective Order – Other Than
 1
 2   Domestic Violence (CLETS – CPO) (The term “CPO” shall herein refer generally to Criminal

 3   Protective Order(s), the term “PROTECTIVE ORDER” shall herein refer to the specific CPO that was
 4
     issued as served on QUEVEDO as alleged herein).
 5
                    D. DEFENDANTS’ IMPROPER PROCESSING OF THE CRIMINAL
 6                     PROTECTIVE ORDER AND THE VIOLATION OF DEFENDANTS’ NON-
 7                     OPTIONAL DUTY TO PROTECT PLAINTIFFS' SAFETY AND THEIR
                       CONFIDENTIAL PERSONAL INFORMATION
 8
            49.     The rules for the preparation, submission and service of CPO orders in criminal cases
 9
10   are ministerial and uniformly prohibit the disclosure of contact information for victims and witnesses

11   in criminal cases to a criminal defendant.
12
            50.     California Const. Article 1, § 28(b) (1) - (4) (Victims’ Bill of Rights Act of 2008),
13
            (b) In order to preserve and protect a victim’s rights to justice and due process, a victim shall
14
15   be entitled to the following rights:

16          (1)     To be treated with fairness and respect for his or her privacy and dignity, and to be free
17   from intimidation, harassment, and abuse, throughout the criminal or juvenile justice process.
18
            (2)     To be reasonably protected from the defendant and persons acting on behalf of the
19
     defendant.
20
21          (3)     To have the safety of the victim and the victim’s family considered in fixing the amount

22   of bail and release conditions for the defendant.
23
            (4)     To prevent the disclosure of confidential information or records to the defendant, the
24
     defendant’s attorney, or any other person acting on behalf of the defendant, which could be used to
25
26   locate or harass the victim or the victim’s family or which disclose confidential communications made

27   in the course of medical or counseling treatment, or which are otherwise privileged or confidential by
28                                             Page 17
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 18 of 94 Page ID #:207



     law.
 1
 2          51.      In keeping with these provisions of the California Constitution, The California Penal

 3   Code, (“Penal Code”) sets forth the procedures and mandatory rules for the disclosure of address or
 4
     telephone numbers of a victim or witness. Penal Code §1054.2, states, in relevant part: “Disclosure of
 5
     address or telephone number of victim or witness; prohibition; exception
 6
 7          (a)(1) Except as provided in paragraph (2), no attorney may disclose or permit to be disclosed

 8   to a defendant, members of the defendant’s family, or anyone else, the address or telephone number of
 9   a victim or witness whose name is disclosed to the attorney pursuant to subdivision (a) of Section
10
     1054.1, unless specifically permitted to do so by the court after a hearing and a showing of good cause.
11
     . .(3) Willful violation of this subdivision by an attorney, persons employed by the attorney, or persons
12
13   appointed by the court is a misdemeanor.”

14                a. Pursuant to Penal Code §1054.2, prior to the issuance of a CPO, a decision is made by a
15
                     prosecutor, regarding whether to request that a CPO be issued in a given case.
16
                     Subsequently, the judge or magistrate, after a possible hearing regarding the scope and
17
18                   possible limits of the protective order, for the purpose of determining if there is good

19                   cause for the address or telephone number of a victim or witness to be disclosed to the
20                   criminal defendant, members of the criminal defendant’s family or anyone else. The
21
                     prosecutor who presented the CPO typically appears at the good cause hearing in his or
22
                     her role as a prosecutor, i.e. a city attorney or a Deputy District Attorney, to determine
23
24                   good cause regarding this potential disclosure.

25                b. Once all these issues are resolve, the judge or magistrate issues the CPO which, as set
26
                     forth Penal Code §1054.2(a) (1), states that “the address or telephone number of a
27
28                                              Page 18
                    FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 19 of 94 Page ID #:208



               victim or witness” shall not be disclosed to a defendant unless specifically ordered
 1
 2             otherwise.

 3          c. Once all forgoing issues are resolved, the judge or magistrate issues the CPO and the
 4
               only remaining steps are purely administrative and/or law enforcement related (i.e. re:
 5
               service of the CPO) and are subject to mandatory, non-discretionary procedural
 6
 7             mandates.

 8          d. Where the CPO is issued without a finding of good cause to release the address and
 9             telephone numbers of the protected witnesses and victims to the defendant, pursuant to
10
               Penal Code §1054.2(a)(1), all attorneys, in the matter are equally bound by the same,
11
               non-discretionary, i.e. mandatory rule, that no attorney may disclose or permit to be
12
13             disclosed to a defendant, members of the defendant’s family, or anyone else, the address

14             or telephone number of a victim or witness that is listed as a protected person on the
15
               CPO as ordered.
16
            e. Where a CPO has been prepared with the address and telephone information of the
17
18             protected witnesses and victims, the attorneys in the matter may comply with Penal

19             Code §1054.2(a) (1) by redacting or otherwise removing the prohibited information
20             from the completed and ordered CPO before it is served on the criminal defendant.
21
            f. Willful violation of this subdivision by an attorney, persons employed by the attorney,
22
               or persons appointed by the court is a misdemeanor, pursuant to Penal Code §1054.2(a)
23
24             (3). This is a “general intent crime, meaning that a person acts with criminal intent

25             when he or she intentionally does a prohibited act, or fails to do a required act. No
26
               specific intent to break the law.
27
28                                        Page 19
              FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                          (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 20 of 94 Page ID #:209



                  g. Penal Code §1054.2(a) specifically contemplates that responsibility for not allowing the
 1
 2                   disclosure of a protected person’s address and phone numbers apply equally to attorneys

 3                   and to enforcing the disclosure rules applies equally to non-attorneys, i.e. “persons
 4
                     employed by these attorneys and persons appointed by the court” (such as interns,
 5
                     clerks, administrative assistants, secretaries, bailiffs, etc.)
 6
 7          52.      After making the decision to seek a CPO, DDA BARTOLETTI and/or DOES 1 through

 8   10 then began the purely administrative task of filling out the CPO. This included the following steps:
 9                a. DDA BARTOLETTI and/or DOES 1 through 10 wrote down the names, ages, and
10
                     addresses based on the information provided by Plaintiffs VANESSA PEREZ and
11
                     ELVIS PENA. (This information is collectively referred to herein as “PLAINTIFFS’
12
13                   CONFIDENTIAL PERSONAL INFORMATION”).

14                b. DDA BARTOLETTI and/or DOES 1 through 10 proceeded to fill out the blanks in the
15
                     CPO form and submitted it to be signed by the Judge in the UNDERLYING
16
                     CRIMINAL MATTER.
17
18                c. At the time that it was submitted the judge, DDA BARTOLETTI and/or DOES 1

19                   through 10 knew that it contained PLAINTIFFS’ CONFIDENTIAL PERSONAL
20                   INFORMATION because they just filled the CPO form with this information.
21
                  d. After the filled out CPO was given to the judge, no request was made that the
22
                     PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION on the CPO be
23
24                   released to QUEVEDO, or anyone else. Accordingly, the issue of whether there was

25                   good cause to disclose PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION
26
                     on the CPO to QUEVEDO never came up and no such order was made by the judge.
27
28                                              Page 20
                    FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 21 of 94 Page ID #:210



            e. At this point, the Judge in the UNDERLYING CRIMINAL MATTER ordered that the
 1
 2             PROTECTIVE ORDER be issued without any argument by DDA BARTOLETTI

 3             and/or DOES 1 through 10, QUEVEDO, his attorneys nor anyone else.
 4
            f. The PROTECTIVE ORDER did not include a finding that there was good cause to
 5
               allow the disclosure of the addresses and phone numbers of protected witnesses and
 6
 7             victims to the defendant, members of the defendant’s family, or anyone else.

 8          g. The PROTECTIVE ORDER contained the following standard, pre-printed order:
 9                    GOOD CAUSE APPEARING, THE COURT ORDERS THAT THE
10                    ABOVE-NAMED DEFENDANT . . . must not harass, strike, threaten,
                      assault (sexually or otherwise) follow, stalk, molest, destroy or damage
11                    personal or real property, disturb the peace, keep under surveillance, or block
                      movements of the protected persons named above.
12
13             The PROTECTIVE ORDER [emphasis in original]. The PROTECTIVE ORDER also

14             provides that the underlying criminal defendant “must have no personal, electronic,
15
               telephonic or written contact . . . and must have no contact with . . . and must not come
16
               within one hundred yards of the protected persons. . . .” Id.
17
18          h. Immediately after the Judge issued the PROTECTIVE ORDER in the UNDERLYING

19             CRIMINAL MATTER, it was served on Quevedo when DDA BARTOLETTI and/or
20             DOES 1 through 10 handing him a copy of the order. At the time, PLAINTIFFS’
21
               CONFIDENTIAL PERSONAL INFORMATION was not redacted from the
22
               PROTECTIVE ORDER and the Information was easily legible and was on the face of
23
24             the copy of the PROTECTIVE ORDER as it was handed to QUEVEDO.

25   //
26
     ///
27
28                                        Page 21
              FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                          (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 22 of 94 Page ID #:211



                     E. DEFENDANTS INCREASED THE RISK THAT PLAINTIFFS WOULD BE
 1
                        TARGETED FOR VIOLENT INTIMIDATION AND RETALIATION BY
 2                      QUEVEDO AND/OR HIS GANG

 3           53.     Plaintiff, DEANA VARO and JOSHUA PEREZ were never notified that their personal
 4
     information had been disclosed to QUEVEDO and were not given the opportunity to object or request
 5
     a hearing regarding the disclosure. (The first notice that they received that QUEVEDO had their home
 6
 7   address information was in the form bullets fired at them by QUEVEDO in front of their home.)

 8           54.     Based on standard custom and practice and by statutory mandate, DDA BARTOLETTI
 9   and/or DOES 1 through 5 had a mandatory, non-discretionary and affirmative duty to not disclose, or
10
     permit the disclosure of “the address or telephone number of a victim or witness.” PLAINTIFFS’
11
     CONFIDENTIAL PERSONAL INFORMATION must be scrupulously protected from disclosure to
12
13   the defendant, if necessary, by redacting or otherwise removing the protected information from the

14   PROTECTIVE ORDER before it is served on the criminal defendant. (See also PC §§ 1054.2(a)(1),
15
     964(a) and (b), et seq.).
16
             55.     On or about August 8, 2017, DDA BARTOLETTI and/or DOES 1 through 10, either
17
18   handed the PROTECTIVE ORDER with PLAINTIFFS’ CONFIDENTIAL PERSONAL

19   INFORMATION directly to QUEVEDO and/or permitted the PROTECTIVE ORDER with Plaintiff’s
20   contact information to be given to QUEVEDO without first redacting said PLAINTIFFS’
21
     CONFIDENTIAL PERSONAL INFORMATION.
22
             56.     But for the disclosure of PLAINTIFFS’ CONFIDENTIAL PERSONAL
23
24   INFORMATION by DDA BARTOLETTI and/or DOES 1 through 10, QUEVEDO would not have

25   known how to locate any Plaintiff and/or would not have known that Plaintiffs ELVIS PENA and
26
     VANESSA PEREZ were cooperating with DEFENDANT(S) in the UNDERLYING CRIMINAL
27
28                                              Page 22
                    FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 23 of 94 Page ID #:212



     MATTER against QUEVEDO.
 1
 2          57.     At the time that PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION was

 3   disclosed by DDA BARTOLETTI and/or DOES 1 through 10, to QUEVEDO, due to the fact that
 4
     Plaintiffs ELVIS PENA and VANESSA PEREZ were victims and witnesses to QUEVEDO’s
 5
     MARCH 16TH ASSAULT, they were within the class of persons intended to be protected by PC §§
 6
 7   1054.2(a) (1), 964(a) and (b), et seq. Additionally, as members of Plaintiffs ELVIS PENA and

 8   VANESSA PEREZ’s family, and that they were specifically named as protected persons in the
 9   PROTECTIVE ORDER, establishes that Plaintiffs VANESSA PEREZ, JUSTIN PEREZ, CALVIN
10
     PEREZ, and ELVIS PENA are each within the class of persons intended to be protected by California
11
     Const. Article 1, § 28(b) (1) - (4), PC §§ 1054.2(a) (1), 964(a) and (b), et seq.
12
13          58.     The fact that DDA BARTOLETTI and/or DOES 1 through 10, caused and/or permitted

14   the PROTECTIVE ORDER to be personally served to QUEVEDO without first redacting said
15
     PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION, had the result that confidential
16
     personal information, that DDA BARTOLETTI and/or DOES 1 through 10 initially properly obtained
17
18   from Plaintiffs, was improperly used in violation of Plaintiffs’ constitutional right to privacy and in

19   violation of California Const. Article 1, § 28(b)(1) - (4), PC §§ 1054.2(a)(1), 964(a) and (b), et seq.
20          59.     As a result of DDA BARTOLETTI’s and/or DOES 1 through 5’s improper disclosure
21
     of PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION to QUEVEDO, QUEVEDO was
22
     able to locate Plaintiffs, giving him the opportunity to threaten and violently assault them. This
23
24   improper disclosure allowed QUEVEDO to 1) identify Plaintiffs, 2) learn that Plaintiffs ELVIS PENA

25   and VANESSA PEREZ were witnesses cooperating with DEFENDANT(S)’ prosecution in the
26
     UNDERLYING CRIMINAL MATTER, and 3) learn Plaintiffs’ home and work address.
27
28                                             Page 23
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 24 of 94 Page ID #:213



            60.     On or about September 19, 2017, at approximately 4:45 a.m., QUEVEDO was hiding in
 1
 2   the dark outside Plaintiffs’ residence, lying in wait to ambush Plaintiffs. After Plaintiff JOSHUA

 3   PEREZ left his residence and got into his car, QUEVEDO confronted him, telling him “YOU NEED
 4
     TO TELL YOUR MOTHER, VANESSA PEREZ, SHE BETTER NOT SHOW UP TO THE
 5
     FUCKING LINE UP OR I’M GOING TO HURT YOU GUYS.” QUEVEDO showed Plaintiff
 6
 7   PEREZ that he had a gun and then said “I KNOW WHERE YOU GUYS WORK.” Plaintiff DEANA

 8   VARO then joined JOSHUA PEREZ in their car. While they were both in the car, QUEVEDO shot at
 9   them seven (7) to eight (8) times. One of the bullets grazed Plaintiff JOSHUA PEREZ. Plaintiff
10
     DEANA VARO was struck with three (3) of the bullets fired from QUEVEDO’s gun. Both survived
11
     the assault, but they and all Plaintiffs suffered physical pain and emotional distress, among other
12
13   injuries and damages set forth herein.

14          61.     Out of fear for their own lives and well-being, the entire family, including Plaintiffs,
15
     CALVIN PEREZ and JUSTIN PEREZ, the two other adult children of Plaintiffs, VANESSA PEREZ
16
     and ELVIS PENA, were forced to immediately flee the safety of their home and enter protective
17
18   custody so that neither QUEVEDO, nor any individual associated with his gang, could attempt to exact

19   any additional revenge or retribution.
20          62.     DDA BARTOLETTI and/or DOES 1 through 10 knew or should have known that
21
     California Const. Article 1, § 28(b)(1) - (4) and PC § 1054.2 seek to protect victims, witnesses, and/or
22
     the families of victims/witnesses from being stalked, harassed, injured, or killed by the criminal
23
24   defendants that they may be testifying against. DDA BARTOLETTI, LADA and/or the other

25   DEFENDANT(S) knew or should have known that by filing the Protective Order without redacting or
26
     omitting Plaintiffs’ home and business addresses, such information would be given directly to
27
28                                             Page 24
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 25 of 94 Page ID #:214



     QUEVEDO when he was served with the PROTECTIVE ORDER, and that QUEVEDO or any
 1
 2   member of his gang, could access this information, track down any one of the Plaintiffs, and try to

 3   injure or kill them in an attempt to dissuade VANESSA PEREZ and/or ELVIS PENA from testifying.
 4
            63.      The standard procedures for the creation and service of CPOs such as the
 5
     PROTECTIVE ORDER on QUEVEDO did not call upon Defendants LA County, LADA, JACKIE
 6
 7   LACEY, DDA BARTOLETTI’s and/or DOES 1 through 10, and each of them, to act as “policy

 8   makers” on behalf of the county or other local governments, and not on behalf of the state of
 9   California. This is based on the following:
10
                  a. With regard to the issue of the process of safely preparing, redacting and serving the
11
                     PROTECTIVE ORDER, none of the Defendants had authority to exercise any policy
12
13                   making authority that relates to the function of prosecution of criminal cases;

14                b. With regard to the issue of the hiring, training, supervision, oversight and/or retention
15
                     of deputy district attorneys on the issue of the process of safely preparing, redacting and
16
                     serving Criminal Protective Orders (such as the PROTECTIVE ORDER), Defendants
17
18                   LA County, LADA, JACKIE LACEY and/or DOES 1 through 10, act as local

19                   policymakers without any oversight or control by the California Attorney General or
20                   other such state level entity.
21
                  c. The act of compliance by deputy district attorneys with the law against disclosing
22
                     witness information to criminal defendants does not involve decisions that are
23
24                   intimately associated with the criminal prosecution. It is simply a procedural rule

25                   requiring the redaction of confidential information which is a mandatory administrative,
26
                     clerical, and purely ministerial function. Therefore, the decisions made regarding this
27
28                                              Page 25
                    FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 26 of 94 Page ID #:215



               issue made by Defendants LA County, LADA, JACKIE LACEY act and deputy district
 1
 2             attorneys (such as DDA BARTOLETTI’s and/or DOES 1 through 10) are beyond the

 3             supervision of state actors such as the California Attorney General.
 4
            d. Because a deputy district attorney’s willful disclosure of or failure to prevent the
 5
               disclosure private contact information of witnesses to criminal defendants is a crime
 6
 7             under PC § 1054.2(a), any decision to do so cannot be an available discretionary option

 8             in furtherance of a criminal prosecution. Accordingly, the supervision of such rules are
 9             the province of local agencies such as Defendants LA County, LADA, JACKIE
10
               LACEY and not state level entities such as the Attorney General.
11
            e. The process of preparing and serving Criminal Protective Orders (such as the
12
13             PROTECTIVE ORDER) is administrative in nature and does not involve discretionary

14             acts that are relevant to the prosecution of criminal trials.
15
            f. The function of serving documents, such as Criminal Protective Orders (such as the
16
               PROTECTIVE ORDER) is a traditional local police investigatory or clerical function,
17
18             and is not prosecutorial in nature. As most adults can, attorneys are permitted to

19             sometimes serve documents. However, it is not part of the standard prosecutorial
20             function because service of legal documents by an attorney risks making that attorney a
21
               witness if there is a dispute, creating a potential avoidable conflict of interest. As such,
22
               the act of serving a legal document, such as the PROTECTIVE ORDER, is a police
23
24             functions that is traditionally the province of local county control, not under control by

25             state level entities such as the Attorney General’s office.
26
            g. From the time that DDA BARTOLETTI and/or DOES 1 through 10 filled in the
27
28                                        Page 26
              FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                          (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 27 of 94 Page ID #:216



                    information on the CPO provided by Plaintiffs, until the time that it was signed by the
 1
 2                  judge and served on Quevedo nothing happened in the UNDERLYING CRIMINAL

 3                  MATTER that required DDA BARTOLETTI and/or DOES 1 through 10 to act in a
 4
                    prosecutorial function, engage in advocacy or take any act that is intimately associated
 5
                    with the judicial phase of the criminal process. Instead, during this period DDA
 6
 7                  BARTOLETTI and/or DOES 1 through 10 engaged in the purely administrative

 8                  function of writing down the information provided by Plaintiffs, and handing the
 9                  prepared CPO to the court’s clerk.
10
11                                  FIRST CAUSE OF ACTION
               FOR RELIEF DEPRIVATION OF CIVIL RIGHTS, (14th AM. CONSTITUTIONAL
12
                               RIGHT OF PRIVACY) 42 U.S.C. § 1983
13                 (Against Defendants DDA BARTOLETTI AND DOES 1 THROUGH 10)

14          64.     Plaintiffs repeat and fully incorporate the allegations contained in each and every
15
     paragraph of this Complaint.
16
            65.     Under the United States Constitution, Plaintiffs enjoy the right to privacy which
17
18   protects them from government intrusion into their affairs and the unauthorized disclosure of private

19   and confidential personal information for an improper purpose. These rights are provided by the First,
20   Fourth, Fifth, Ninth, and Fourteenth Amendments to the United States Constitution.
21
            66.     Plaintiffs had a legitimate and reasonable expectation of privacy in PLAINTIFFS’
22
     CONFIDENTIAL PERSONAL INFORMATION at the time it was disclosed by DDA BARTOLETTI
23
24   AND DOES 1 THROUGH 10, to QUEVEDO. Plaintiffs ELVIS PENA and VANESSA PEREZ were

25   victims and witnesses to QUEVEDO’s MARCH 16TH ASSAULT and they were within the class of
26
     persons intended to be protected by PC §§ 1054.2(a) (1), 964(a) and (b), et seq.). Additionally, the fact
27
28                                             Page 27
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 28 of 94 Page ID #:217



     that the remaining Plaintiffs are members of Plaintiffs ELVIS PENA and VANESSA PEREZ’s family,
 1
 2   and that they were specifically named as protected persons in the PROTECTIVE ORDER, establishes

 3   that they were also within the class of persons intended to be protected by California Const. Article 1,
 4
     § 28(b) (1) - (4), PC §§ 1054.2(a) (1), 964(a) and (b), et seq.). Accordingly, PLAINTIFFS, and each of
 5
     them, had a reasonable expectation that their constitutionally protected PLAINTIFFS’
 6
 7   CONFIDENTIAL PERSONAL INFORMATION would not be improperly disclosed to QUEVEDO.

 8          67.     DDA BARTOLETTI and DOES 1 through 10 caused a serious and unwarranted
 9   invasion of Plaintiffs' privacy interests by improperly disclosing the sensitive and personal information
10
     contained in the PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION to QUEVEDO...
11
     These disclosures were not authorized by the Plaintiffs. The recipient, QUEVEDO was a well-known
12
13   violent gang member with a powerful motive to threaten, harass, intimidate and dissuade Plaintiffs

14   from testifying. Violence against them and their family members was a foreseeable result of
15
     Defendants’ conduct. PLAINTIFFS were not given prior Notice of the disclosures.
16
            68.     DDA BARTOLETTI and DOES 1 through 10 had a duty to protect the United States
17
18   Constitutional Privacy interests of Plaintiffs. DDA BARTOLETTI and DOES 1 through 10 breached

19   this duty by disclosing said private personal information contained in the CONFIDENTIAL
20   PERSONAL INFORMATION in the manner alleged herein, causing damages to the Plaintiffs.
21
            69.     The above-described acts of DDA BARTOLETTI and DOES 1 through 10 deprived
22
     Plaintiffs of their United States Constitutional Rights to Privacy, under 42 U.S.C. § 1983. DDA
23
24   BARTOLETTI and DOES 1 through 10, and each of them, acted in their official and individual

25   capacities. Said acts were done intentionally and with deliberate indifference to Plaintiffs’ privacy
26
     rights under the United States Constitution.
27
28                                             Page 28
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 29 of 94 Page ID #:218



            70.     The above-described acts were carried out under color of law by DDA BARTOLETTI
 1
 2   and DOES 1 through 10.

 3          71.     As a direct and proximate result of DDA BARTOLETTI’S AND DOES 1 THROUGH
 4
     5’S violation of Plaintiffs' privacy and constitutional rights, Plaintiffs have suffered actual damages.
 5
            72.     DDA BARTOLETTI’s AND DOES 1 THROUGH 5’S conduct was a substantial factor
 6
 7   in causing harm to Plaintiffs.

 8          73.     As a direct and proximate result of Defendants' violation of the Constitutional Rights as
 9   alleged herein, and also under the California Constitutions' similar rights, the Plaintiffs have suffered
10
     actual damages.
11
            74.     Defendants' conduct was a substantial factor in causing harm to Plaintiffs, and they are
12
13   all liable for the acts committed in violation of the Fourteenth Amendment, under 42 U.S.C. § 1983.

14          75.     The actions and omissions of DDA BARTOLETTI AND DOES 1 THROUGH 10 as
15
     alleged above were a direct and proximate cause of the constitutional injuries suffered by Plaintiffs.
16
     As a result of the disclosure, on or about September 19, 2017, QUEVEDO and/or his gang used
17
18   PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION to locate Plaintiffs, and attempted to

19   harass, intimidate them, threaten violence and/or murder and committed actual acts of violence and
20   attempted murder in an attempt to deter or prevent their testimony or participation in the
21
     UNDERLYING CRIMINAL MATTER. On this date, QUEVEDO fired his handgun into a vehicle
22
     occupied by Plaintiff, JOSHUA PEREZ (the adult son of Plaintiffs VANESSA PEREZ and ELVIS
23
24   PENA) and his wife, Plaintiff, DEANA VARO. JOSHUA PEREZ was grazed by a bullet fired by

25   QUEVEDO and DEANA VARO was struck three (3) times with bullets fired from QUEVEDO’s gun.
26
            76.     As a direct and proximate cause of the acts, omissions, and conduct of DDA
27
28                                             Page 29
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 30 of 94 Page ID #:219



     BARTOLETTI AND DOES 1 THROUGH 10, and each of them, Plaintiffs have been damaged,
 1
 2   including but not limited to, incurring and continuing to incur medical costs, emotional distress and

 3   related expenses.
 4
             77.     As a further direct and proximate cause of the acts, omissions, and conduct of DDA
 5
     BARTOLETTI AND DOES 1 THROUGH 10, and each of them, Plaintiffs have incurred, and will
 6
 7   continue to incur, loss of earnings and future earning capacities.

 8           78.     As a further direct and proximate cause of the acts, omissions, and conduct of DDA
 9   BARTOLETTI AND DOES 1 THROUGH 10, and each of them, Plaintiffs have suffered injuries to
10
     each of their individual health, strength and activity, as well as to each of their individual nervous
11
     systems and persons, all of which injuries have caused, and will continue to cause, Plaintiffs great
12
13   physical and mental pain (injuring each of their individual minds and bodies) including but not limited

14   to: humiliation, fear, discomfort, anxiety, loss of enjoyment of life, mental anguish, and emotional and
15
     physical distress.
16
             79.     The aforementioned acts of DDA BARTOLETTI AND DOES 1 THROUGH 10, were
17
18   willful, wanton, malicious, oppressive, in bad faith and done with reckless disregard or with deliberate

19   indifference to the constitutional rights of the Plaintiffs, entitling Plaintiffs to exemplary and punitive
20   damages from DDA BARTOLETTI AND DOES 1 THROUGH 10, in an amount to be proven at the
21
     trial of this matter.
22
             80.     By reason of the above described acts and omissions of DDA BARTOLETTI AND
23
24   DOES 1 THROUGH 10, Plaintiffs were required to retain an attorney to institute and prosecute the

25   within action, and to render legal assistance to Plaintiffs that they might vindicate the loss and
26
     impairment of his rights, and by reason thereof, Plaintiffs requests payment by DDA BARTOLETTI
27
28                                              Page 30
                    FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 31 of 94 Page ID #:220



     AND DOES 1 THROUGH 10 of a reasonable sum for attorneys’ fees pursuant to 42 U.S.C. §1988.
 1
 2                                   SECOND CAUSE OF ACTION
              FOR RELIEF DEPRIVATION OF CIVIL RIGHTS, (14th AM. PROCEDURAL DUE
 3                                  PROCESS) 42 U.S.C. § 1983
 4          (Against Defendants DDA BARTOLETTI AND DOES 1 THROUGH 10)

 5          81.     Plaintiffs repeat and fully incorporate the allegations contained in each and every

 6   paragraph of this Complaint.
 7
            82.     The Plaintiffs were not given prior Notice of the Release of their confidential personal
 8
     by DDA BARTOLETTI AND DOES 1 THROUGH 10 or anyone. Plaintiffs were thus were denied the
 9
10   legal right to seek judicial intervention to prevent said unauthorized release, prior to the unauthorized

11   release of their information by the DDA BARTOLETTI AND DOES 1 THROUGH 10 to QUEVEDO.
12
             83.    The failure to give Notice denied the Plaintiffs the right to procedural due process of
13
     law under the Fourteenth Amendment.
14
15          84.     DDA BARTOLETTI AND DOES 1 THROUGH 10 maintained a custom, practice and

16   policy of unlawfully, illegally, and willfully engaging in said violations of the Fourteenth Amendment
17   by refusing to witnesses and victims in criminal cases prior notice of the unauthorized disclosure and
18
     release of their confidential personal information in order to give such witnesses and victims the right
19
     to seek legal steps to prevent said disclosure. Said actions by DDA BARTOLETTI AND DOES 1
20
21   THROUGH 10 were taken with the knowledge that they were violating these witnesses’ and victims’

22   Plaintiffs' Fourteenth Amendment United States Constitutional Rights to due process of law.
23
            85.     As a direct and proximate result of Defendants' violation of the Plaintiffs' Fourteenth
24
     Amendment Constitutional Rights to procedural due process of law, and also under the California
25
26   Constitutions' similar right to procedural due process of law, the Plaintiffs have suffered actual

27   damages.
28                                             Page 31
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 32 of 94 Page ID #:221



            86.     Defendants' conduct was a substantial factor in causing harm to Plaintiffs, and they are
 1
 2   all liable for the acts committed in violation of the Fourteenth Amendment, under 42 U.S.C. § 1983.

 3          87.     The actions and omissions of DDA BARTOLETTI AND DOES 1 THROUGH 10 as
 4
     alleged above were a direct and proximate cause of the constitutional injuries suffered by Plaintiffs.
 5
     As a result of the disclosure, on or about September 19, 2017, QUEVEDO and/or his gang used
 6
 7   PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION to locate Plaintiffs, and attempted to

 8   harass, intimidate them, threaten violence and/or murder and committed actual acts of violence and
 9   attempted murder in an attempt to deter or prevent their testimony or participation in the
10
     UNDERLYING CRIMINAL MATTER. On this date, QUEVEDO fired his handgun into a vehicle
11
     occupied by Plaintiff, JOSHUA PEREZ (the adult son of Plaintiffs VANESSA PEREZ and ELVIS
12
13   PENA) and his wife, Plaintiff, DEANA VARO. JOSHUA PEREZ was grazed by a bullet fired by

14   QUEVEDO and DEANA VARO was struck three (3) times with bullets fired from QUEVEDO’s gun.
15
            88.     As a direct and proximate cause of the acts, omissions, and conduct of DDA
16
     BARTOLETTI AND DOES 1 THROUGH 10, and each of them, Plaintiffs have been damaged,
17
18   including but not limited to, incurring and continuing to incur medical costs, emotional distress and

19   related expenses.
20          89.     As a further direct and proximate cause of the acts, omissions, and conduct of DDA
21
     BARTOLETTI AND DOES 1 THROUGH 10, and each of them, Plaintiffs have incurred, and will
22
     continue to incur, loss of earnings and future earning capacities.
23
24          90.     As a further direct and proximate cause of the acts, omissions, and conduct of DDA

25   BARTOLETTI AND DOES 1 THROUGH 10, and each of them, Plaintiffs have suffered injuries to
26
     each of their individual health, strength and activity, as well as to each of their individual nervous
27
28                                             Page 32
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 33 of 94 Page ID #:222



     systems and persons, all of which injuries have caused, and will continue to cause, Plaintiffs great
 1
 2   physical and mental pain (injuring each of their individual minds and bodies) including but not limited

 3   to: humiliation, fear, discomfort, anxiety, loss of enjoyment of life, mental anguish, and emotional and
 4
     physical distress.
 5
             91.     The aforementioned acts of DDA BARTOLETTI AND DOES 1 THROUGH 10, were
 6
 7   willful, wanton, malicious, oppressive, in bad faith and done with reckless disregard or with deliberate

 8   indifference to the constitutional rights of the Plaintiffs, entitling Plaintiffs to exemplary and punitive
 9   damages from DDA BARTOLETTI AND DOES 1 THROUGH 10, in an amount to be proven at the
10
     trial of this matter.
11
             92.     By reason of the above described acts and omissions of DDA BARTOLETTI AND
12
13   DOES 1 THROUGH 10, Plaintiffs were required to retain an attorney to institute and prosecute the

14   within action, and to render legal assistance to Plaintiffs that they might vindicate the loss and
15
     impairment of his rights, and by reason thereof, Plaintiffs requests payment by DDA BARTOLETTI
16
     AND DOES 1 THROUGH 10 of a reasonable sum for attorneys’ fees pursuant to 42 U.S.C. §1988.
17
18                                         THIRD CAUSE OF ACTION
                                 FOR RELIEF DEPRIVATION OF CIVIL RIGHTS,
19                 (SUBSTANTIVE DUE PROCESS, 5TH & 14th AMENDMENT STATE CREATED
                                 DANGER AND SPECIAL RELATIONSHIP)
20                                              42 U.S.C. § 1983
21                     (Against Defendants DDA BARTOLETTI AND DOES 1 THROUGH 10)

22           93.     Plaintiffs repeat and fully incorporate the allegations contained in each and every
23
     paragraph of this Complaint
24
             94.     As set forth in greater detail in paragraphs 49 to 52h above, BARTOLETTI AND
25
26   DOES 1 THROUGH 10 disclosed PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION

27   when they provided or permitted to provide the PROTECTIVE ORDER to QUEVEDO.
28                                              Page 33
                    FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 34 of 94 Page ID #:223



            95.     As a known and documented member of a violent street, who had already engaged in
 1
 2   acts of extreme violence against Plaintiffs ELVIS PENA and VANESSA PEREZ the risk that

 3   QUEVEDO and/or his street gang, would seek to intimidate Plaintiffs with threats of violence or
 4
     murder or commit actual extreme violence or commit murder in retaliation was foreseeable, obvious
 5
     and known to Defendants, as set forth in greater detail in paragraphs 47 to 47h above.
 6
 7          96.     The disclosure of PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION in

 8   the PROTECTIVE ORDER by BARTOLETTI AND DOES 1 THROUGH 10 to QUEVEDO
 9   substantially and foreseeably put Plaintiffs at substantial risk of serious, immediate and proximate
10
     harm, as set forth in greater detail in paragraphs 53 to 61 above.
11
            97.     The disclosure of PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION in
12
13   the PROTECTIVE ORDER by BARTOLETTI AND DOES 1 THROUGH 10 to QUEVEDO, within

14   minutes of promising not to do so, were done maliciously and recklessly and in conscious disregard of
15
     the danger facing Plaintiffs and in complete disregard of Plaintiffs’ constitutional rights. Said
16
     disclosure was willful and constituted a criminal misconduct pursuant to California Penal Code §
17
18   1054.2. These actions were carried out under color of law, have no justification or excuse in law, and

19   instead constitute a gross abuse of governmental authority and power, shock the conscience, are
20   fundamentally unfair, arbitrary and oppressive, and unrelated to any activity which governmental
21
     officers may appropriately and legally undertake.
22
            98.     BARTOLETTI AND DOES 1 THROUGH 10 created a special relationship with
23
24   Plaintiffs making the BARTOLETTI VOWS that were relied upon by Plaintiffs. BARTOLETTI AND

25   DOES 1 THROUGH 10 made the BARTOLETTI VOWS under color of law as official representatives
26
     of the LADA. BARTOLETTI AND DOES 1 THROUGH 10 refused to honor the BARTOLETTI
27
28                                             Page 34
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 35 of 94 Page ID #:224



     VOWS with full knowledge that Plaintiffs were vulnerable, were put in substantially increased risk of
 1
 2   serious, immediate and proximate harm by disclosure of PLAINTIFFS’ CONFIDENTIAL

 3   PERSONAL INFORMATION. Even after the disclosure of their private contact information,
 4
     BARTOLETTI AND DOES 1 THROUGH 10 continued to assure Plaintiffs that they would be
 5
     protected and safe when they were actually in extreme and immediate danger. As such, this conduct of
 6
 7   BARTOLETTI AND DOES 1 THROUGH 10 has no justification or excuse in law, were done

 8   maliciously and recklessly, in conscious disregard of the danger facing Plaintiffs and in complete
 9   disregard of Plaintiffs’ constitutional rights and constitute a gross abuse of governmental authority and
10
     power, shock the conscience, are fundamentally unfair, arbitrary and oppressive, and unrelated to any
11
     activity which governmental officers may appropriately and legally undertake.
12
13          99.      The failure of BARTOLETTI AND DOES 1 THROUGH 10 to warn or otherwise

14   protect Plaintiffs after the disclosure of PLAINTIFFS’ CONFIDENTIAL PERSONAL
15
     INFORMATION in the PROTECTIVE ORDER to QUEVEDO, placing Plaintiffs at an even higher
16
     risk of harm.
17
18          100.     These foregoing events, conduct and misconduct by BARTOLETTI AND DOES 1

19   THROUGH 10 and the BARTOLETTI VOWS and Plaintiffs’ detrimental reliance thereon, imposed a
20   duty of care on BARTOLETTI AND DOES 1 THROUGH 10 to take reasonable steps to protect
21
     Plaintiffs. However, in further shocking, malicious, reckless and conscious disregard of the danger
22
     facing Plaintiffs and in complete disregard of Plaintiffs’ constitutional rights BARTOLETTI AND
23
24   DOES 1 THROUGH 10 took no action to protect Plaintiffs.

25          101.     BARTOLETTI AND DOES 1 THROUGH 10 act of disclosing PLAINTIFFS’
26
     CONFIDENTIAL PERSONAL INFORMATION QUEVEDO and/or his gang were able to track
27
28                                               Page 35
                     FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                 (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 36 of 94 Page ID #:225



     down and find Plaintiffs, with the result that, on or about September 19, 2017, QUEVEDO fired his
 1
 2   handgun into a vehicle occupied by Plaintiff, JOSHUA PEREZ and his wife, Plaintiff, DEANA

 3   VARO. JOSHUA PEREZ was grazed by a bullet fired by QUEVEDO and DEANA VARO was
 4
     struck three (3) times with bullets fired from QUEVEDO’s gun.
 5
            102.    DDA BARTOLETTI AND DOES 1 THROUGH 10, while acting under color of law of
 6
 7   the United States and with deliberate indifference to Plaintiffs’ Constitutional rights, denied Plaintiffs

 8   their clearly established Fifth and Fourteenth Amendments Substantive Due Process Right not to be
 9   deprived of life and liberty without due process of law (the right to be free from bodily harm), caused
10
     by the disclosure of PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION in the
11
            103.    The totality of the misconduct of DDA BARTOLETTI AND DOES 1 THROUGH 10,
12
13   constituting deliberate indifference “shocks the conscience” and offends the public’s sense of morality

14   and justice.
15
            104.    As a direct and proximate result of Defendants' violation of the Constitutional Rights as
16
     alleged herein, and also under the California Constitutions' similar rights, the Plaintiffs have suffered
17
18   actual damages.

19          105.    Defendants' conduct was a substantial factor in causing harm to Plaintiffs, and they are
20   all liable for the acts committed in violation of the Fourteenth Amendment, under 42 U.S.C. § 1983.
21
            106.    The actions and omissions of DDA BARTOLETTI AND DOES 1 THROUGH 10 as
22
     alleged above were a direct and proximate cause of the constitutional injuries suffered by Plaintiffs.
23
24   As a result of the disclosure, on or about September 19, 2017, QUEVEDO and/or his gang used

25   PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION to locate Plaintiffs, and attempted to
26
     harass, intimidate them, threaten violence and/or murder and committed actual acts of violence and
27
28                                              Page 36
                    FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 37 of 94 Page ID #:226



     attempted murder in an attempt to deter or prevent their testimony or participation in the
 1
 2   UNDERLYING CRIMINAL MATTER. On this date, QUEVEDO fired his handgun into a vehicle

 3   occupied by Plaintiff, JOSHUA PEREZ (the adult son of Plaintiffs VANESSA PEREZ and ELVIS
 4
     PENA) and his wife, Plaintiff, DEANA VARO. JOSHUA PEREZ was grazed by a bullet fired by
 5
     QUEVEDO and DEANA VARO was struck three (3) times with bullets fired from QUEVEDO’s gun.
 6
 7          107.    As a direct and proximate cause of the acts, omissions, and conduct of DDA

 8   BARTOLETTI AND DOES 1 THROUGH 10, and each of them, Plaintiffs have been damaged,
 9   including but not limited to, incurring and continuing to incur medical costs, emotional distress and
10
     related expenses.
11
            108.    As a further direct and proximate cause of the acts, omissions, and conduct of DDA
12
13   BARTOLETTI AND DOES 1 THROUGH 10, and each of them, Plaintiffs have incurred, and will

14   continue to incur, loss of earnings and future earning capacities.
15
            109.    As a further direct and proximate cause of the acts, omissions, and conduct of DDA
16
     BARTOLETTI AND DOES 1 THROUGH 10, and each of them, Plaintiffs have suffered injuries to
17
18   each of their individual health, strength and activity, as well as to each of their individual nervous

19   systems and persons, all of which injuries have caused, and will continue to cause, Plaintiffs great
20   physical and mental pain (injuring each of their individual minds and bodies) including but not limited
21
     to: humiliation, fear, discomfort, anxiety, loss of enjoyment of life, mental anguish, and emotional and
22
     physical distress.
23
24          110.    The aforementioned acts of DDA BARTOLETTI AND DOES 1 THROUGH 10, were

25   willful, wanton, malicious, oppressive, in bad faith and done with reckless disregard or with deliberate
26
     indifference to the constitutional rights of the Plaintiffs, entitling Plaintiffs to exemplary and punitive
27
28                                             Page 37
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 38 of 94 Page ID #:227



     damages from DDA BARTOLETTI AND DOES 1 THROUGH 10, in an amount to be proven at the
 1
 2   trial of this matter.

 3           111.    By reason of the above described acts and omissions of DDA BARTOLETTI AND
 4
     DOES 1 THROUGH 10, Plaintiffs were required to retain an attorney to institute and prosecute the
 5
     within action, and to render legal assistance to Plaintiffs that they might vindicate the loss and
 6
 7   impairment of his rights, and by reason thereof, Plaintiffs requests payment by DDA BARTOLETTI

 8   AND DOES 1 THROUGH 10 of a reasonable sum for attorneys’ fees pursuant to 42 U.S.C. §1988.
 9                                   FOURTH CAUSE OF ACTION
10                          Monell and Canton Claims on the 42 U.S.C. § 1983 Claims
              Against (Against Defendants County of Los Angeles, Jackie Lacey, & DOES 1 - 3)
11                                     Failure to Train & Supervise
12
             112.    Plaintiffs repeat and fully incorporate the allegations contained in each and every
13
     paragraph of this Complaint.
14
15           113.    Plaintiffs bring this cause of action under 42 U.S.C. § 1983, as against JACKIE LACY

16   and DOES 1 – 3 acting in their role and function as administrators and policymakers of the Los
17   Angeles County District Attorney’s Office.
18
             114.    The actions and omissions of JACKIE LACY and DOES 1 – 3 alleged herein were a
19
     direct and proximate cause of the constitutional injuries suffered by Plaintiffs.
20
21           115.    JACKIE LACY and DOES 1 – 3 know that their Deputy District Attorneys, including

22   DDA/DOE 3-4 DEFENDANTS, as part of their duties, would be required to prepare, copy and effect
23
     service of CPOs such as the PROTECTIVE ORDER served on QUEVEDO. Thus, the need to train
24
     their Deputy District Attorneys, including DDA BARTOLETTI AND DOES 1 THROUGH 10, to
25
26   avoid violating the Constitutional rights of victims and witnesses like the Plaintiffs, who were

27   supposed to be protected rather than endangered by the CPO process, was readily apparent. JACKIE
28                                              Page 38
                    FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 39 of 94 Page ID #:228



     LACY and DOES 1 – 3 failed to require a mandatory training program to DDA/DOE 3-4
 1
 2   DEFENDANTS regarding the non-disclosure of confidential personal information concerning

 3   witnesses and victims in criminal cases in compliance with the nondiscretionary obligations imposed
 4
     by California Const. Article 1, § 28(b)(1) - (4), California Penal Code §§ 1054.2(a)(1), 964(a) and (b),
 5
     et seq., If such training was available, it is clear that JACKIE LACY and DOES 1 – 3 did not
 6
 7   require that DDA/DOE 3-4 DEFENDANTS receive such training before carrying out their

 8   sensitive duties in preparing, copying and effecting service of CPOs. These failures manifest
 9
     deliberate indifference to the Constitutional rights of victims and witnesses like the Plaintiffs, who
10
     were supposed to be protected rather than endangered by the CPO process,
11
            116.    Deputy District Attorneys, including DDA BARTOLETTI AND DOES 1 THROUGH
12
13   10, so often disclosed the confidential personal information of witnesses and victims in criminal cases

14   to criminal defendants, in violation of the foregoing Constitutional rights of these witnesses and
15
     victims that the need for further training was plainly obvious to JACKIE LACY and DOES 1 – 3
16
     who were, nevertheless, deliberately indifferent to the need.
17
18          117.    Deputy District Attorneys, including DDA BARTOLETTI AND DOES 1 THROUGH

19   10, so often disclosed the confidential personal information of witnesses and victims in criminal cases
20
     to criminal defendants, in violation of the foregoing Constitutional rights of these witnesses and
21
     victims that the need for further training was plainly obvious to JACKIE LACY and DOES 1 – 3
22
23   who were, nevertheless, deliberately indifferent to the need.

24            118. At all times relevant herein, JACKIE LACY and DOES 1 – 3, while acting under
25   color of law and in their role and function as the administrators and policymakers of the Los Angeles
26
     County District Attorney’s Office, acted with deliberate indifference, and conscious and reckless
27
28                                             Page 39
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 40 of 94 Page ID #:229



     disregard to the safety, security and constitutional and statutory rights of PLAINTIFFS, including their
 1
 2   Constitutional rights to Privacy and Substantive and Procedural Due Process in the following ways:

 3              a. At all times relevant herein, JACKIE LACY and DOES 1 – 3 maintained, enforced,
 4
                    tolerated, permitted, acquiesced in, and ratified the administrative policy, practice and
 5
                    custom of assigning criminal cases involving serious felonies, complicated
 6
 7                  circumstances, involving violent and/or gang related charges, etc., such as the

 8                  UNDERLYING CRIMINAL MATTER, and/or an unreasonably high volume of cases
 9                  to deputy district attorneys, such as DDA BARTOLETTI and DOES 1 – 5 who are
10
                    unable to competently handle such cases due to their relative inexperience, incomplete
11
                    or inadequate training, lack of knowledge, etc., to be ready or able to competently
12
13                  handle the type of cases assigned to them. As a result, said deputy district attorneys,

14                  such as DDA BARTOLETTI and DOES 1 – 5, are unaware and untrained about the
15
                    dangers that gang defendants can present to witnesses and victims, and the proper
16
                    procedure to ensure compliance with the non-discretionary obligations under California
17
18                  Const. Article 1, § 28(b)(1) - (4), California Penal Code §§ 1054.2(a)(1), 964(a) and

19                  (b), et seq., and otherwise protect confidential personal information regarding any
20                  witness or victim that is contained in a CPO, including the PROTECTIVE ORDER in
21
                    this case.
22
                b. failing to adopt a procedure to ensure compliance with the non-discretionary obligations
23
24                  under California Const. Article 1, § 28(b)(1) - (4), California Penal Code §§

25                  1054.2(a)(1), 964(a) and (b), et seq., and otherwise protect confidential personal
26
                    information regarding any witness or victim that is contained in a CPO, including the
27
28                                             Page 40
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 41 of 94 Page ID #:230



                 PROTECTIVE ORDER in this case, which is to be submitted by a District Attorney or
 1
 2               other employee of Defendants, to a court and/or to be served on a criminal defendant.

 3          c. At all times relevant herein, JACKIE LACY and DOES 1 – 3 maintained, enforced,
 4
                 tolerated, permitted, acquiesced in, and ratified the administrative policy, practice and
 5
                 custom of failing to adopt a procedure to ensure compliance with the non-discretionary
 6
 7               obligations under California Const. Article 1, § 28(b)(1) - (4), California Penal Code §§

 8               1054.2(a)(1), 964(a) and (b), et seq., and otherwise protect confidential personal
 9               information regarding any witness or victim that is contained in a CPO, including the
10
                 PROTECTIVE ORDER in this case, which is to be submitted by a District Attorney or
11
                 other employee of Defendants, to a court and/or to be served on a criminal defendant.
12
13          d. At all times relevant herein, JACKIE LACY and DOES 1 – 3 , failed to train and

14               develop procedures to adequately supervise Deputy District Attorneys regarding their
15
                 compliance with the non-discretionary obligations under California Const. Article 1, §
16
                 28(b)(1) - (4), California Penal Code §§ 1054.2(a)(1), 964(a) and (b), et seq., and to
17
18               otherwise protect confidential personal information, regarding any witness or victim

19               contained in a CPO, including the PROTECTIVE ORDER in this case, that is to be
20
                 submitted by a District Attorney or other employee of Defendants, to a court and/or to
21
                 be served on a criminal defendant.
22
            e.    At all times relevant herein, JACKIE LACY and DOES 1 – 3 , failed to train their
23
24               Deputy District Attorneys, including DDA BARTOLETTI AND DOES 1 THROUGH

25               10 of the non-discretionary obligations under California Const. Article 1, § 28(b)(1) -
26
                 (4), California Penal Code §§ 1054.2, i.e. 1) not to disclose to a criminal defendant the
27
28                                           Page 41
                 FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                             (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 42 of 94 Page ID #:231



                    address or telephone number of a victim or witness in a criminal case or the address or
 1
 2                  telephone number of such a victim or witness’s family and 2) that the Deputy District

 3                  Attorneys, including DDA BARTOLETTI AND DOES 1 THROUGH 10 have an
 4
                    affirmative duty not to permit the disclosure of such confidential personal information
 5
                    of witnesses, victims and their families to criminal defendants.
 6
 7              f. At all times relevant herein, JACKIE LACY and DOES 1 – 3, failed to train their

 8                  Deputy District Attorneys, including DDA BARTOLETTI AND DOES 1 THROUGH
 9                  10 that the non-discretionary obligations under California Const. Article 1, § 28(b)(1) -
10
                    (4) and California Penal Code §§ 1054.2, i.e. require them to verify that the confidential
11
                    personal information contained in a CPO, such as the PLAINTIFFS’ CONFIDENTIAL
12
13                  PERSONAL INFORMATION in the PROTECTIVE ORDER, is redacted or otherwise

14                  not disclosed before the CPO is served on a criminal defendant.
15
                g. At all times relevant herein, JACKIE LACY and DOES 1 – 3 , failed to train their
16
                    Deputy District Attorneys, including DDA BARTOLETTI AND DOES 1 THROUGH
17
18                  10 that the non-discretionary obligations under California Const. Article 1, § 28(b)(1) -

19                  (4), and California Penal Code §§ 1054.2, i.e. require them to not to rely on other court
20
                    personnel and/or the bailiff to remove or redact a the confidential personal information
21
                    of a witness, a victim or their families from a CPO before it is given to a criminal
22
                    defendant.
23
24           119. The JACKIE LACY and DOES 1 – 3 were aware of the obvious risks of not creating

25   such a system and of not training Deputy District Attorneys regarding how to comply with their non-
26
     discretionary obligations under California Const. Article 1, § 28(b) (1) - (4), California Penal Code §§
27
28                                             Page 42
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 43 of 94 Page ID #:232



     1054.2(a) (1), 964(a) and (b), et seq., and otherwise protect confidential personal information,
 1
 2   regarding any witness or victim contained in a CPO. This obvious risk includes, inter alia, the likely

 3   and actual result that disclosure(s) of witnesses, victims and their families’ confidential personal
 4
     information, including their addresses and phone numbers, to criminal defendants.
 5
             120.    The JACKIE LACY and DOES 1 – 3 Failed to Adequately supervise their
 6
 7   employees and administered and oversaw customs, policies, practices and/or procedures which

 8   created and allowed for, inter alia, an ongoing pattern and practice by all DEFENDANTS of
 9
     condoning and having a deliberate indifference towards the improper disclosure of the confidential
10
     personal information, regarding witnesses, victims and their families in CPOs that are then served on
11
     criminal defendants.
12
13           121.    JACKIE LACY and DOES 1 – 3 expressly or tacitly encouraged, ratified, condoned

14   and/or approved of the acts and/or omissions of DDA BARTOLETTI AND DOES 1 THROUGH 10 as
15
     alleged herein, and knew that such conduct was unjustified and would result in violations of Plaintiffs’
16
     constitutional rights.
17
18           122.    The following are clearly established rules of law which a reasonable official in

19   JACKIE LACY and DOES 1 – 3s’ position would have known, include the following: a) The
20
     obligations not to disclose confidential personal information regarding any witness or victim contained
21
     in a CPO (such as the PLAINTIFFS’ CONFIDENTIAL PERSONAL in the PROTECTIVE ORDER)
22
     California Const. Article 1, § 28(b)(1) - (4), California Penal Code §§ 1054.2(a)(1), 964(a) and (b), et
23
24   seq., b) the need to develop a procedure to ensure compliance with the non-discretionary obligations

25   under these statutes, and otherwise protect confidential personal information regarding any witness or
26
     victim that is contained in a CPO and c) the need to train and develop procedures to adequately
27
28                                              Page 43
                    FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 44 of 94 Page ID #:233



     supervise Deputy District Attorneys regarding their compliance with the non-discretionary obligations
 1
 2   under these statutes, and to otherwise protect confidential personal information, regarding any witness

 3   or victim contained in a CPO
 4
            123.    No Plaintiff or judge or magistrate authorized the disclosure of the last names of
 5
     Plaintiff VANESSA PEREZ and ELVIS PENA or PLAINTIFFS’ CONFIDENTIAL PERSONAL
 6
 7   INFORMATION to QUEVEDO as described in this Complaint.

 8            124. The actions and omissions of JACKIE LACY and DOES 1 – 3 as alleged above were
 9   a direct and proximate cause of the constitutional injuries suffered by Plaintiffs, in particular, resulting
10
     in DDA BARTOLETTI’s AND DOES 1 THROUGH 5’S disclosure of PLAINTIFFS’
11
     CONFIDENTIAL PERSONAL INFORMATION in the PROTECTIVE ORDER to QUEVEDO. As a
12
13   result of this disclosure, on or about September 19, 2017, QUEVEDO and/or his gang used

14   PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION to locate Plaintiffs, and attempted to
15
     harass, intimidate them, threaten violence and/or murder and committed actual acts of violence and
16
     attempted murder in an attempt to deter or prevent their testimony or participation in the
17
18   UNDERLYING CRIMINAL MATTER. On this date, QUEVEDO fired his handgun into a vehicle

19   occupied by Plaintiff, JOSHUA PEREZ (the adult son of Plaintiffs VANESSA PEREZ and ELVIS
20   PENA) and his wife, Plaintiff, DEANA VARO. JOSHUA PEREZ was grazed by a bullet fired by
21
     QUEVEDO and DEANA VARO was struck three (3) times with bullets fired from QUEVEDO’s gun.
22
            125.    As a direct and proximate cause of the acts, omissions, and conduct of JACKIE LACY
23
24   and DOES 1 – 3 , and each of them, Plaintiffs have been damaged, including but not limited to,

25   incurring and continuing to incur medical and related expenses.
26
            126.    As a further direct and proximate cause of the acts, omissions, and conduct of JACKIE
27
28                                             Page 44
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 45 of 94 Page ID #:234



     LACY and DOES 1 – 3 , and each of them, Plaintiffs have incurred, and will continue to incur, loss
 1
 2   of earnings and future earning capacities.

 3           127.      As a further direct and proximate cause of the acts, omissions, and conduct of JACKIE
 4
     LACY and DOES 1 – 3 and each of them, Plaintiffs have suffered injuries to each of their individual
 5
     health, strength and activity, as well as to each of their individual nervous systems and persons, all of
 6
 7   which injuries have caused, and will continue to cause, Plaintiffs great physical and mental pain

 8   (injuring each of their individual minds and bodies) including but not limited to: humiliation, fear,
 9
     discomfort, anxiety, loss of enjoyment of life, mental anguish, and emotional and physical distress.
10
             128.      JACKIE LACY and DOES 1 – 3 committed the acts alleged herein knowingly and
11
     willfully, and Plaintiffs are entitled to punitive damages in an amount to be determined according to
12
13   proof at trial.

14           129.      The aforementioned acts of JACKIE LACY and DOES 1 – 3, were willful, wanton,
15
     malicious, oppressive, in bad faith and done with reckless disregard or with deliberate indifference to
16
     the constitutional rights of the Plaintiffs, entitling Plaintiffs to exemplary and punitive damages from
17
18   JACKIE LACY and DOES 1 – 3, in an amount to be proven at the trial of this matter.

19           130.      By reason of the above described acts and omissions of JACKIE LACY and DOES 1
20
     – 3, Plaintiffs were required to retain an attorney to institute and prosecute the within action, and to
21
     render legal assistance to Plaintiffs that they might vindicate the loss and impairment of his rights, and
22
23   by reason thereof, Plaintiffs requests payment by JACKIE LACY and DOES 1 – 3 of a reasonable

24   sum for attorneys’ fees pursuant to 42 U.S.C. §1988.
25   //
26
     ///
27
28                                                 Page 45
                       FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                   (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 46 of 94 Page ID #:235



                                     FIFTH CAUSE OF ACTION
 1
                                  Monell Claim on the 42 U.S.C. § 1983 Claims
 2           Against (Against Defendants County of Los Angeles, Jackie Lacey, & DOES 1 - 3)
                                  POLICY, PRACTICE AND CUSTOM
 3
            131.     Plaintiffs repeat and fully incorporate the allegations contained in each and every
 4
 5   paragraph of this Complaint.

 6          132.     Plaintiffs bring this cause of action under 42 U.S.C. § 1983, as against JACKIE LACY
 7
     and DOES 1 – 3 acting in their role and function as administrators and policymakers of the Los
 8
     Angeles County District Attorney’s Office.
 9
10          133.     The actions and omissions of JACKIE LACY and DOES 1 – 3 alleged herein were a

11   direct and proximate cause of the constitutional injuries suffered by Plaintiffs.
12
            134.     JACKIE LACY and DOES 1 – 3 know that their Deputy District Attorneys, including
13
     DDA/DOE 3-4 DEFENDANTS, as part of their duties, would be required to prepare, copy and effect
14
15   service of CPOs such as the PROTECTIVE ORDER served on QUEVEDO. Thus, the need to enforce

16   policies so that their Deputy District Attorneys, including DDA BARTOLETTI AND DOES 1
17   THROUGH 10, will avoid violating the Constitutional rights of victims and witnesses like the
18
     Plaintiffs, who were supposed to be protected rather than endangered by the CPO process, was readily
19
     apparent. With deliberate indifference and conscious and reckless disregard to the safety, security and
20
21   constitutional and statutory rights of PLAINTIFFS, including their Constitutional rights to Privacy and

22   Substantive and Procedural Due Process, JACKIE LACY and DOES 1 – 3 ratified, permitted,
23
     acquiesced in, and/or applied, among others, the following policies, practices and customs:
24
                a.    At all times relevant herein, JACKIE LACY and DOES 1 – 3 maintained, enforced,
25
26                   tolerated, permitted, acquiesced in, and ratified the administrative policy, practice and

27                   custom of failing to ensure compliance with the non-discretionary obligations under
28                                               Page 46
                     FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                 (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 47 of 94 Page ID #:236



               California Const. Article 1, § 28(b)(1) - (4), California Penal Code §§ 1054.2(a)(1),
 1
 2             964(a) and (b), et seq., and otherwise protect confidential personal information

 3             regarding any witness or victim that is contained in a CPO, including the
 4
               PROTECTIVE ORDER in this case, which is to be submitted by a District Attorney or
 5
               other employee of Defendants, to a court and/or to be served on a criminal defendant.
 6
 7          b. At all times relevant herein, JACKIE LACY and DOES 1 – 3, maintained, enforced,

 8             tolerated, permitted, acquiesced in, and ratified the administrative policy, practice and
 9             custom of failing to ensure compliance by their Deputy District Attorneys, including
10
               DDA BARTOLETTI AND DOES 1 THROUGH 10 regarding the non-discretionary
11
               obligations under California Const. Article 1, § 28(b)(1) - (4), California Penal Code §§
12
13             1054.2, i.e. 1) not to disclose to a criminal defendant the address or telephone number

14             of a victim or witness in a criminal case or the address or telephone number of such a
15
               victim or witness’s family and 2) that the Deputy District Attorneys, including DDA
16
               BARTOLETTI AND DOES 1 THROUGH 10 have an affirmative duty not to permit
17
18             the disclosure of such confidential personal information of witnesses, victims and their

19             families to criminal defendants.
20
            c. At all times relevant herein, JACKIE LACY and DOES 1 – 3, maintained, enforced,
21
               tolerated, permitted, acquiesced in, and ratified the administrative policy, practice and
22
               custom of failing to ensure compliance by their Deputy District Attorneys, including
23
24             DDA BARTOLETTI AND DOES 1 THROUGH 10 regarding the non-discretionary

25             obligations under California Const. Article 1, § 28(b)(1) - (4) and California Penal Code
26
               §§ 1054.2, i.e. require them to verify that the confidential personal information
27
28                                        Page 47
              FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                          (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 48 of 94 Page ID #:237



                    contained in a CPO, such as the PLAINTIFFS’ CONFIDENTIAL PERSONAL
 1
 2                  INFORMATION in the PROTECTIVE ORDER, is redacted or otherwise not disclosed

 3                  before the CPO is served on a criminal defendant.
 4
                d. At all times relevant herein, JACKIE LACY and DOES 1 – 3, maintained, enforced,
 5
                    tolerated, permitted, acquiesced in, and ratified the administrative policy, practice and
 6
 7                  custom of failing to ensure compliance by their Deputy District Attorneys, including

 8                  DDA BARTOLETTI AND DOES 1 THROUGH 10 regarding the non-discretionary
 9                  obligations under California Const. Article 1, § 28(b)(1) - (4), and California Penal
10
                    Code §§ 1054.2, i.e. require them to not to rely on other court personnel and/or the
11
                    bailiff to remove or redact a the confidential personal information of a witness, a victim
12
13                  or their families from a CPO before it is given to a criminal defendant.

14            135. The JACKIE LACY and DOES 1 – 3 were aware of the obvious risks of not
15
     maintaining, enforcing, tolerating, permitting, acquiescing in, and ratifying the administrative policy,
16
     practice and custom of failing to ensure compliance of Deputy District Attorneys regarding compliance
17
18   with their non-discretionary obligations under California Const. Article 1, § 28(b)(1) - (4), California

19   Penal Code §§ 1054.2(a)(1), 964(a) and (b), et seq., and otherwise protect confidential personal
20
     information, regarding any witness or victim contained in a CPO. This obvious risk includes, inter alia,
21
     the likely and actual result that disclosure(s) of witnesses, victims and their families’ confidential
22
     personal information, including their addresses and phone numbers, to criminal defendants.
23
24          136.    The JACKIE LACY and DOES 1 – 3 Failed to Adequately maintain, enforce,

25   tolerate, permit, acquiesce in, and ratify the administrative policy, practice and custom of failing to
26
     ensure compliance of Deputy District Attorneys regarding the supervision of their employees and
27
28                                             Page 48
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 49 of 94 Page ID #:238



     administered and oversaw customs, policies, practices and/or procedures which created and allowed
 1
 2   for, inter alia, an ongoing pattern and practice by all DEFENDANTS of condoning and having a

 3   deliberate indifference towards the improper disclosure of the confidential personal information,
 4
     regarding witnesses, victims and their families in CPOs that are then served on criminal defendants.
 5
             137.    JACKIE LACY and DOES 1 – 3 expressly or tacitly encouraged, ratified, condoned
 6
 7   and/or approved of the acts and/or omissions of DDA BARTOLETTI AND DOES 1 THROUGH 10 as

 8   alleged herein, and knew that such conduct was unjustified and would result in violations of Plaintiffs’
 9
     constitutional rights.
10
             138.    The following are clearly established rules of law which a reasonable official in
11
     JACKIE LACY and DOES 1 – 3s’ position would have known, include the following: a) The
12
13   obligations not to disclose confidential personal information regarding any witness or victim contained

14   in a CPO (such as the PLAINTIFFS’ CONFIDENTIAL PERSONAL in the PROTECTIVE ORDER)
15
     California Const. Article 1, § 28(b)(1) - (4), California Penal Code §§ 1054.2(a)(1), 964(a) and (b), et
16
     seq., b) the need to develop a procedure to ensure compliance with the non-discretionary obligations
17
18   under these statutes, and otherwise protect confidential personal information regarding any witness or

19   victim that is contained in a CPO and c) the need to maintain, enforce, tolerate, permit, acquiesce in,
20
     and ratify the administrative policy, practice and custom of failing to ensure compliance by Deputy
21
     District Attorneys regarding the non-discretionary obligations under these statutes, and to otherwise
22
     protect confidential personal information, regarding any witness or victim contained in a CPO
23
24           139.    No Plaintiff or judge or magistrate authorized the disclosure of the last names of

25   Plaintiff VANESSA PEREZ and ELVIS PENA or PLAINTIFFS’ CONFIDENTIAL PERSONAL
26
     INFORMATION to QUEVEDO as described in this Complaint.
27
28                                              Page 49
                    FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 50 of 94 Page ID #:239



              140. The actions and omissions of JACKIE LACY and DOES 1 – 3 as alleged above were
 1
 2   a direct and proximate cause of the constitutional injuries suffered by Plaintiffs, in particular, resulting

 3   in DDA BARTOLETTI’s AND DOES 1 THROUGH 5’S disclosure of PLAINTIFFS’
 4
     CONFIDENTIAL PERSONAL INFORMATION in the PROTECTIVE ORDER to QUEVEDO. As a
 5
     result of this disclosure, on or about September 19, 2017, QUEVEDO and/or his gang used
 6
 7   PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION to locate Plaintiffs, and attempted to

 8   harass, intimidate them, threaten violence and/or murder and committed actual acts of violence and
 9   attempted murder in an attempt to deter or prevent their testimony or participation in the
10
     UNDERLYING CRIMINAL MATTER. On this date, QUEVEDO fired his handgun into a vehicle
11
     occupied by Plaintiff, JOSHUA PEREZ (the adult son of Plaintiffs VANESSA PEREZ and ELVIS
12
13   PENA) and his wife, Plaintiff, DEANA VARO. JOSHUA PEREZ was grazed by a bullet fired by

14   QUEVEDO and DEANA VARO was struck three (3) times with bullets fired from QUEVEDO’s gun.
15
            141.    As a direct and proximate cause of the acts, omissions, and conduct of JACKIE LACY
16
     and DOES 1 – 3 , and each of them, Plaintiffs have been damaged, including but not limited to,
17
18   incurring and continuing to incur medical and related expenses.

19          142.    As a further direct and proximate cause of the acts, omissions, and conduct of JACKIE
20
     LACY and DOES 1 – 3 , and each of them, Plaintiffs have incurred, and will continue to incur, loss
21
     of earnings and future earning capacities.
22
23          143.    As a further direct and proximate cause of the acts, omissions, and conduct of JACKIE

24   LACY and DOES 1 – 3 and each of them, Plaintiffs have suffered injuries to each of their individual
25   health, strength and activity, as well as to each of their individual nervous systems and persons, all of
26
     which injuries have caused, and will continue to cause, Plaintiffs great physical and mental pain
27
28                                             Page 50
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 51 of 94 Page ID #:240



     (injuring each of their individual minds and bodies) including but not limited to: humiliation, fear,
 1
 2   discomfort, anxiety, loss of enjoyment of life, mental anguish, and emotional and physical distress.

 3           144.      JACKIE LACY and DOES 1 – 3 committed the acts alleged herein knowingly and
 4
     willfully, and Plaintiffs are entitled to punitive damages in an amount to be determined according to
 5
     proof at trial.
 6
 7           145.      The aforementioned acts of JACKIE LACY and DOES 1 – 3, were willful, wanton,

 8   malicious, oppressive, in bad faith and done with reckless disregard or with deliberate indifference to
 9
     the constitutional rights of the Plaintiffs, entitling Plaintiffs to exemplary and punitive damages from
10
     JACKIE LACY and DOES 1 – 3, in an amount to be proven at the trial of this matter.
11
             146.      By reason of the above described acts and omissions of JACKIE LACY and DOES 1
12
13   – 3, Plaintiffs were required to retain an attorney to institute and prosecute the within action, and to

14   render legal assistance to Plaintiffs that they might vindicate the loss and impairment of his rights, and
15
     by reason thereof, Plaintiffs requests payment by JACKIE LACY and DOES 1 – 3 of a reasonable
16
     sum for attorneys’ fees pursuant to 42 U.S.C. §1988.
17
18                                           SIXTH CAUSE OF ACTION
                                                     NEGLIGENCE
19                                   (GOV’T CODE §§ 820, 815.4, 815.2. et seq.)
                                                (Against all Defendants)
20
             147.      Plaintiffs repeat and fully incorporate the allegations contained in each and every
21
     paragraph of this Complaint, except for any and all allegations of intentional, malicious, extreme,
22
23   outrageous, wanton, and oppressive conduct by defendants, and any and all allegations requesting

24   punitive damages.
25           148.      Plaintiffs allege that there is a statutory basis authorizing liability as follows:
26
                 a. Gov’t Code § 820(a) and the regulations promulgated thereunder, establish that a public
27
28                                                 Page 51
                       FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                   (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 52 of 94 Page ID #:241



                 employee is liable for injury caused by his or her act or omission to the same extent as a
 1
 2               private person.

 3          b.    Gov’t Code § 815.2, and the regulations promulgated thereunder, establish that a
 4
                 public entity is liable for injury proximately caused by an act or omission of an
 5
                 employee of the public entitle within the scope of his or her employment if the act or
 6
 7               omission would otherwise have given rise to a cause of action against that employee or

 8               his or her personal representative.
 9          c. Gov’t Code § 815.4, and the regulations promulgated thereunder, establish that a public
10
                 entity is liable for injury proximately caused by a tortious act or omission of an
11
                 independent contractor of the public entitle to the same extent that the public entity
12
13               would be subject to such liability if it were a private person.

14          d.    At all relevant times herein, Defendants LA County and LADA and DOES 1 through 5,
15
                 were public entities as defined by Gov’t Code section 811.2 and are therefore subject to
16
                 the provisions of Gov’t Code §§ 820(a), 815.2, 815.4, et seq.
17
18          e.    At all relevant times herein, Defendants DA BARTOLETTI and DOES 1 through 5,

19               were public employees and/or independent contractors of other Defendants within the
20               meaning of Gov’t Code §§ 811.2, 811.4, 820, 815.2, 815.4, et seq. and, as such, are
21
                 therefore subject to the provisions of Gov’t Code §§ 820(a), 815.2, 815.4, et seq.
22
            f.    At all relevant times herein, Defendants, DA BARTOLETTI and DOES 1 through 5
23
24               were employed by Defendants L.A. County and LADA and/or other DOES and were

25               acting within the scope of each of their employment by and/or as independent
26
                 contractors of Defendants LADA and DOES 1 through 10 at all relevant times herein.
27
28                                           Page 52
                 FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                             (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 53 of 94 Page ID #:242



                g. By virtue of Gov’t Code §§ 820, 815.4, 815.2. et seq., Defendants L.A. County LADA
 1
 2                  and DOES 1 through 5 are therefore jointly and severally liable for the conduct of their

 3                  employees, including Defendants, DA BARTOLETTI and DOES 1 through 5 at all
 4
                    relevant times herein.
 5
            149.    Based on standard custom and practice and by statutory mandate, Defendants LA
 6
 7   BARTOLETTI and DOES 1 through 5, had the affirmative duty to exercise due care to not disclose or

 8   permit the disclosure of PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION to
 9   QUEVEDO, as the criminal defendant in the UNDERLYING CRIMINAL MATTER. (See California
10
     Const. Article 1, § 28(b) (1) - (4), PC §§ 1054.2(a) (1), 964(a) and (b), et seq.);
11
            150.    As set forth in greater detail in paragraphs 41 to 46d above, A special relationship
12
13   between Defendants LA BARTOLETTI and DOES 1 through 10 and Plaintiffs was established,

14   creating a duty to exercise due care to not disclose or permit the disclosure of PLAINTIFFS’
15
     CONFIDENTIAL PERSONAL INFORMATION to QUEVEDO, as the criminal defendant in the
16
     UNDERLYING CRIMINAL MATTER.
17
18          151.    As set forth in greater detail in paragraphs 49 to 52c above, on or about August 8, 2017,

19   Defendants LA BARTOLETTI and DOES 1 through 10 prepared the PROTECTIVE ORDER which
20   contained the last names of Plaintiff VANESSA PEREZ and ELVIS PENA and PLAINTIFFS’
21
     CONFIDENTIAL PERSONAL INFORMATION, i.e. the names of each Plaintiff, their ages, home
22
     and work addresses.
23
24          152.    As set forth in greater detail in paragraphs 49 to 52h above, Defendants LA

25   BARTOLETTI and DOES 1 through 10 then negligently caused and/or negligently permitted the
26
     PROTECTIVE ORDER to be personally served to QUEVEDO without first redacting the last names
27
28                                             Page 53
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 54 of 94 Page ID #:243



     of Plaintiff VANESSA PEREZ and ELVIS PENA and PLAINTIFFS’ CONFIDENTIAL PERSONAL
 1
 2   INFORMATION, all in breach of DEFENDANT(S)’ duties, promises and assurances that this

 3   information would not be disclosed to prevent such disclosed publically or to QUEVEDO.
 4
            153.      As set forth in greater detail in paragraphs 53 to 62 above, at time that the last names of
 5
     Plaintiff VANESSA PEREZ and ELVIS PENA and PLAINTIFFS’ CONFIDENTIAL PERSONAL
 6
 7   INFORMATION were disclosed to QUEVEDO, it was foreseeable that QUEVEDO, and/or the

 8   Temple Street Gang, would obtain this private information and use it to locate Plaintiffs, and attempt
 9   to harass, intimidate them, threaten violence and/or murder and commit actual acts of violence or
10
     murder in an attempt to deter or prevent their testimony or participation in the UNDERLYING
11
     CRIMINAL MATTER.
12
13          154. DEFENDANT(S)’ disclosure of PLAINTIFFS’ CONFIDENTIAL PERSONAL

14   INFORMATION and each of their inadequate safeguards of this information, DEFENDANT(S)
15
     violated the reasonable standard of care based on the customs and practices prevailing in
16
     DEFENDANT(S)’ legal profession.
17
18          155.      Defendants Los Angeles County and LADA and DOES 1 through 10 are therefore

19   jointly and severally liable for the conduct of their employee(s) (Gov’t Code section 815.2, et seq.)
20   and/or independent contractor(s) Gov’t Code section 815.4, et seq.) including Defendants, DDA
21
     BARTOLETTI and DOES 1 THROUGH 10 at all relevant times herein, see also Gov’t Code section
22
     820(a) et seq.
23
24          156. No Plaintiff contributed to the disclosure of the last names of Plaintiff VANESSA

25   PEREZ and ELVIS PENA or PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION to
26
     QUEVEDO as described in this Complaint.
27
28                                                Page 54
                      FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                  (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 55 of 94 Page ID #:244



            157.    No Plaintiff or judge or magistrate authorized the disclosure of the last names of
 1
 2   Plaintiff VANESSA PEREZ and ELVIS PENA or PLAINTIFFS’ CONFIDENTIAL PERSONAL

 3   INFORMATION to QUEVEDO as described in this Complaint.
 4
            158.    As a direct and proximate cause of the acts, omissions, and conduct of
 5
     DEFENDANT(S), and each of them, Plaintiffs have been damaged, including but not limited to,
 6
 7   incurring and continuing to incur medical and related expenses.

 8          159. As a further direct and proximate cause of the acts, omissions, and conduct of
 9   DEFENDANT(S), and each of them, Plaintiffs have incurred, and will continue to incur, loss of
10
     earnings and future earning capacities.
11
            160.    As a further direct and proximate cause of the acts, omissions, and conduct of
12
13   DEFENDANT(S), and each of them, Plaintiffs have suffered injuries to each of their individual health,

14   strength and activity, as well as to each of their individual nervous systems and persons, all of which
15
     injuries have caused, and will continue to cause, Plaintiffs great physical and mental pain (injuring
16
     each of their individual minds and bodies) including but not limited to: humiliation, fear, discomfort,
17
18   anxiety, loss of enjoyment of life, mental anguish, and emotional and physical distress. As a result of

19   such injuries, Plaintiffs have each suffered general damages in excess of the minimum jurisdictional
20   amount of this court.
21
                             SEVENTH CAUSE OF ACTION
22                    NEGLIGENT HIRING, TRAINING, SUPERVISION,
                    OVERSIGHT AND/OR RETENTION OF DEFENDANTS
23
            AGAINST DEFENDANTS LADA and L.A. COUNTY AND DOES 1 THROUGH 10
24                        (GOV’T CODE §§ 820, 815.4, 815.2. et seq.)

25          161.   Plaintiffs repeat and fully incorporate the allegations contained in each and every
26
     paragraph of this Complaint, except for any and all allegations of intentional, malicious, extreme,
27
28                                             Page 55
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 56 of 94 Page ID #:245



     outrageous, wanton, and oppressive conduct by defendants, and any and all allegations requesting
 1
 2   punitive damages.

 3          162.    Plaintiffs allege that there is a statutory basis authorizing liability as follow:
 4
                   a. Gov’t Code § 820(a) and the regulations promulgated thereunder, establish that a
 5
                      public employee is liable for injury caused by his or her act or omission to the same
 6
 7                    extent as a private person.

 8                 b. Gov’t Code § 815.2, and the regulations promulgated thereunder, establish that a
 9                    public entity is liable for injury proximately caused by an act or omission of an
10
                      employee of the public entitle within the scope of his or her employment if the act or
11
                      omission would otherwise have given rise to a cause of action against that employee
12
13                    or his or her personal representative.

14                 c. Gov’t Code § 815.4, and the regulations promulgated thereunder, establish that a
15
                      public entity is liable for injury proximately caused by a tortious act or omission of an
16
                      independent contractor of the public entitle to the same extent that the public entity
17
18                    would be subject to such liability if it were a private person.

19                 d. Defendants LADA, L.A. County and DOES 1 through 10, are public entities as
20                    defined by Gov’t Code section 811.2 and are therefore subject to the provisions of
21
                      Gov’t Code §§ 820(a), 815.2, 815.4, et seq.
22
                   e. At all relevant times herein, Defendants DDA BARTOLETTI and DOES 1 through
23
24                    10, were public employees and/or independent contractors of Defendants LADA and

25                    L.A. County and DOES 1 – 10 within the meaning of Gov’t Code §§ 811.2, 811.4,
26
                      820, 815.2, 815.4, et seq. and, as such, are therefore subject to the provisions of Gov’t
27
28                                             Page 56
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 57 of 94 Page ID #:246



                      Code §§ 820(a), 815.2, 815.4, et seq.
 1
 2                 f. At all relevant times herein, Defendants DDA BARTOLETTI DOES 1 through 10

 3                    were employed by Defendants LADA and/or DOES 1- 10 and were acting within the
 4
                      scope of each of their employment by and/or as independent contractors of
 5
                      Defendants LADA and DOES 1 through 10 at all relevant times herein.
 6
 7                 g. By virtue of Gov’t Code §§ 820, 815.4, 815.2. et seq., Defendants LADA, L.A.

 8                    County and DOES 1 through 10 are therefore jointly and severally liable for the
 9                    conduct of their employees, including DDA BARTOLETTI and DOES 1 through
10
            163.     Defendants LADA, L.A. County and DOES 1 through 10 failed to provide adequate
11
     hiring, training, supervision, oversight and/or retention of Defendants DDA BARTOLETTI AND
12
13   DOES 1 THROUGH 10 in spite of the known risk and foreseeable likelihood of breach of the

14   foregoing duties and misuse of PLAINTIFFS’ last name and PLAINTIFFS’ CONFIDENTIAL
15
     PERSONAL INFORMATION, which permitted the disclosure of this information to QUEVEDO,
16
     based on the following:
17
18                 a. Defendants LADA, L.A. County and DOES 1 through 10 hired DDA BARTOLETTI

19                    AND DOES 1 THROUGH 10.
20                 b. At all times relevant herein, all times relevant herein, Defendants LADA, L.A.
21
                      County and DOES 1 through 10 maintained, enforced, tolerated, permitted,
22
                      acquiesced in, and ratified the administrative policy, practice and custom of assigning
23
24                    criminal cases involving serious felonies, complicated circumstances, involving

25                    violent and/or gang related charges, etc., such as the UNDERLYING CRIMINAL
26
                      MATTER, and/or an unreasonably high volume of cases to deputy district attorneys,
27
28                                             Page 57
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 58 of 94 Page ID #:247



                such as DDA BARTOLETTI and DOES 1 – 5 who are unable to competently handle
 1
 2              such cases due to their relative inexperience, incomplete or inadequate training, lack

 3              of knowledge, etc., to be ready or able to competently handle the type of cases
 4
                assigned to them.      As a result, said deputy district attorneys, such as DDA
 5
                BARTOLETTI and DOES 1 – 5, are unaware and untrained about the dangers that
 6
 7              gang defendants can present to witnesses and victims, and the proper procedure to

 8              ensure compliance with the non-discretionary obligations under California Const.
 9              Article 1, § 28(b)(1) - (4), California Penal Code §§ 1054.2(a)(1), 964(a) and (b), et
10
                seq., and otherwise protect confidential personal information regarding any witness or
11
                victim that is contained in a CPO, including the PROTECTIVE ORDER in this case.
12
13           c. At all times relevant herein, all times relevant herein, Defendants LADA, L.A.

14              County and DOES 1 through 10 failed to adopt a procedure to train and supervise
15
                their deputy district attorneys to ensure compliance with the non-discretionary
16
                obligations under California Const. Article 1, § 28(b)(1) - (4), California Penal Code
17
18              §§ 1054.2(a)(1), 964(a) and (b), et seq., and otherwise protect confidential personal

19              information regarding any witness or victim that is contained in a CPO, including the
20              PROTECTIVE ORDER in this case, which is to be submitted by a District Attorney
21
                or other employee of Defendants, to a court and/or to be served on a criminal
22
                defendant.
23
24           d. At all times relevant herein, all times relevant herein, Defendants LADA, L.A.

25              County and DOES 1 through 10 maintained, enforced, tolerated, permitted,
26
                acquiesced in, and ratified the administrative policy, practice and custom of failing to
27
28                                        Page 58
              FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                          (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 59 of 94 Page ID #:248



                adopt a procedure to ensure compliance with the non-discretionary obligations under
 1
 2              California Const. Article 1, § 28(b)(1) - (4), California Penal Code §§ 1054.2(a)(1),

 3              964(a) and (b), et seq., and otherwise protect confidential personal information
 4
                regarding any witness or victim that is contained in a CPO, including the
 5
                PROTECTIVE ORDER in this case, which is to be submitted by a District Attorney
 6
 7              or other employee of Defendants, to a court and/or to be served on a criminal

 8              defendant.
 9           e. At all times relevant herein, all times relevant herein, Defendants LADA, L.A.
10
                County and DOES 1 through 10 failed to train and develop procedures to adequately
11
                supervise Deputy District Attorneys regarding their compliance with the non-
12
13              discretionary obligations under California Const. Article 1, § 28(b)(1) - (4), California

14              Penal Code §§ 1054.2(a)(1), 964(a) and (b), et seq., and to otherwise protect
15
                confidential personal information, regarding any witness or victim contained in a
16
                CPO, including the PROTECTIVE ORDER in this case, that is to be submitted by a
17
18              District Attorney or other employee of Defendants, to a court and/or to be served on a

19              criminal defendant.
20           f. At all times relevant herein, all times relevant herein, Defendants LADA, L.A.
21
                County and DOES 1 through 10 failed to train their Deputy District Attorneys,
22
                including DDA BARTOLETTI AND DOES 1 THROUGH 10 of the non-
23
24              discretionary obligations under California Const. Article 1, § 28(b)(1) - (4), California

25              Penal Code §§ 1054.2, i.e. 1) not to disclose to a criminal defendant the address or
26
                telephone number of a victim or witness in a criminal case or the address or telephone
27
28                                        Page 59
              FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                          (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 60 of 94 Page ID #:249



                    number of such a victim or witness’s family and 2) that the Deputy District Attorneys,
 1
 2                  including DDA BARTOLETTI AND DOES 1 THROUGH 10 have an affirmative

 3                  duty not to permit the disclosure of such confidential personal information of
 4
                    witnesses, victims and their families to criminal defendants.
 5
                 g. At all times relevant herein, all times relevant herein, Defendants LADA, L.A.
 6
 7                  County and DOES 1 through 10, failed to train their Deputy District Attorneys,

 8                  including DDA BARTOLETTI AND DOES 1 THROUGH 10 that the non-
 9                  discretionary obligations under California Const. Article 1, § 28(b)(1) - (4) and
10
                    California Penal Code §§ 1054.2, i.e. require them to verify that the confidential
11
                    personal   information   contained    in   a   CPO,    such     as   the   PLAINTIFFS’
12
13                  CONFIDENTIAL PERSONAL INFORMATION in the PROTECTIVE ORDER, is

14                  redacted or otherwise not disclosed before the CPO is served on a criminal defendant
15
                 h. At all times relevant herein, all times relevant herein, Defendants LADA, L.A.
16
                    County and DOES 1 through 10, failed to train their Deputy District Attorneys,
17
18                  including DDA BARTOLETTI AND DOES 1 THROUGH 10 that the non-

19                  discretionary obligations under California Const. Article 1, § 28(b)(1) - (4), and
20                  California Penal Code §§ 1054.2, i.e. require them to not to rely on other court
21
                    personnel and/or the bailiff to remove or redact a the confidential personal
22
                    information of a witness, a victim or their families from a CPO before it is given to a
23
24                  criminal defendant.

25           164. At all times relevant herein, Defendants LADA, L.A. County and DOES 1 through 10
26
     were aware of the obvious risks of not creating such a system and of not training Deputy District
27
28                                            Page 60
                  FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                              (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 61 of 94 Page ID #:250



     Attorneys regarding how to comply with their non-discretionary obligations under California Const.
 1
 2   Article 1, § 28(b) (1) - (4), California Penal Code §§ 1054.2(a) (1), 964(a) and (b), et seq., and

 3   otherwise protect confidential personal information, regarding any witness or victim contained in a
 4
     CPO. This obvious risk includes, inter alia, the likely and actual result that disclosure(s) of witnesses,
 5
     victims and their families’ confidential personal information, including their addresses and phone
 6
 7   numbers, to criminal defendants.

 8            165. DDA BARTOLETTI AND DOES 1 THROUGH 10 were, at the time each was hired
 9   and/or became unfit and/or incompetent to perform the work for which each was hired, i.e. to prepare
10
     and process criminal protective orders without the disclosure of a crime victim’s or witnesses’
11
     confidential personal information.
12
13            166. At all times relevant herein, Defendants LADA, L.A. County and DOES 1 through 10

14   knew or should have known that DDA BARTOLETTI AND DOES 1 THROUGH 10 was or would
15
     become unfit and/or incompetent to prepare and process criminal protective orders without the
16
     disclosure of a crime victim’s or witnesses’ confidential personal information and that this unfitness
17
18   and/or incompetence created a particular risk to crime victims or witnesses such as Plaintiffs.

19            167. The unfitness and/or incompetence of DDA BARTOLETTI AND DOES 1 THROUGH
20   10 to prepare and process criminal protective orders without the disclosure of a crime victim’s or
21
     witnesses’ confidential personal information harmed Plaintiffs as alleged herein; and
22
              168.    That the negligence of Defendants LADA, L.A. County and DOES 1 through 10 in
23
24   hiring/supervising and/or retaining DDA BARTOLETTI AND DOES 1 THROUGH 10 was a

25   substantial factor in causing Plaintiffs’ harm.
26
            169.     Defendants LADA, L.A. County and DOES 1 through 10 are therefore jointly and
27
28                                               Page 61
                     FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                 (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 62 of 94 Page ID #:251



     severally liable for the conduct of their employee(s) (Gov’t Code section 815.2, et seq.) and/or
 1
 2   independent contractor(s) Gov’t Code section 815.4, et seq.) at all relevant times herein, see also Gov’t

 3   Code section 820(a) et seq.
 4
            170.    As a direct and proximate cause of the acts, omissions, and conduct of
 5
     DEFENDANT(S), and each of them, Plaintiffs have been damaged, including but not limited to,
 6
 7   incurring and continuing to incur medical and related expenses.

 8          171.    As a further direct and proximate cause of the acts, omissions, and conduct of
 9   DEFENDANT(S), and each of them, Plaintiffs have incurred, and will continue to incur, loss of
10
     earnings and future earning capacities.
11
            172.    As a further direct and proximate cause of the acts, omissions, and conduct of
12
13   DEFENDANT(S), and each of them, Plaintiffs have suffered injuries to each of their individual health,

14   strength and activity, as well as to each of their individual nervous systems and persons, all of which
15
     injuries have caused, and will continue to cause, Plaintiffs great physical and mental pain (injuring
16
     each of their individual minds and bodies) including but not limited to: humiliation, fear, discomfort,
17
18   anxiety, loss of enjoyment of life, mental anguish, and emotional and physical distress. As a result of

19   such injuries, Plaintiffs have each suffered general damages in excess of the minimum jurisdictional
20   amount of this court.
21
22                                 EIGHTH CAUSE OF ACTION
                   VIOLATION OF MANDATORY DUTY GOV’T CODE § 815.6 et seq;
23                 (MADATORY DUTY SET PURSUANT TO PC §§ 1054.2, 964, et seq.)
                                   (Against All Defendants)
24
25          173.    Plaintiffs repeat and fully incorporate the allegations contained in each and every

26   paragraph of this Complaint.
27
            174.    Gov’t Code § 815.6, et seq., and the regulations promulgated thereunder, set forth
28                                             Page 62
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 63 of 94 Page ID #:252



     liability for a public entity that is under a mandatory duty imposed by an enactment that is designed to
 1
 2   protect against the risk of a particular kind of injury, and an injury of that kind is proximately caused

 3   by the public entity’s failure to discharge said duty.
 4
               175.   Defendants, L.A. County and LADA and DOES 1 through 10, are public entities as
 5
     defined by Gov’t Code section 811.2 and are therefore subject to the provisions of Gov’t Code § 815.6,
 6
 7   et seq.

 8             176.   By virtue of Gov’t Code §§ 815.2, and 815.4 et seq., Defendants, L.A. County and
 9   LADA and DOES 1 through 10 are therefore jointly and severally liable for the conduct of their
10
     employees and independent contractors including Defendants, DDA BARTOLETTI AND DOES 1
11
     THROUGH 10 at all relevant times herein.
12
13             177.   Defendants, and each of them, were under a mandatory duty to not disclose and to not

14   permit the disclosure of the last names of Plaintiff VANESSA PEREZ and ELVIS PENA and
15
     PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION to QUEVEDO, pursuant to PC §§
16
     1054.2, 964(a) and (b), 293.5, 679, 841.5; Govt. Code § 6254(f)(2)-(3); Ev. Code §1041 and
17
18   Plaintiffs’ right to privacy (California Constitution, Article 1 Section 1).

19             178.   DEFENDANT(S), and each of them, knew or should have known that by disclosing the
20   last names of Plaintiff VANESSA PEREZ and ELVIS PENA and PLAINTIFFS’ CONFIDENTIAL
21
     PERSONAL INFORMATION to QUEVEDO by filing the PROTECTIVE ORDER without redacting
22
     or omitting PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION, such would result in
23
24   such information being disclosed to QUEVEDO when he was personally served with the

25   PROTECTIVE ORDER and that he or any member of his gang, could access this information, track
26
     down any one of the Plaintiffs, and try to injury or kill them in an attempt to silence VANESSA
27
28                                                Page 63
                      FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                  (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 64 of 94 Page ID #:253



     PEREZ and/or ELVIS PENA from testifying.
 1
 2          179.    The mandatory duty imposed by pursuant to California Const. Article 1, § 28(b) (1) -

 3   (4), PC §§ 1054.2, 964(a) and (b), 293.5, 679, 841.5; Govt. Code § 6254(f)(2)-(3); Ev. Code §1041
 4
     and Plaintiffs’ right to privacy (California Constitution, Article 1 Section 1) is designed to protect
 5
     victims, witnesses, and/or the families of victims/witnesses from being stalked, harassed, injured, or
 6
 7   killed by any criminal defendant, or anyone acting on their behalf, in an attempt to stifle adverse

 8   testimony.
 9          180.    On or before September 19, 2017, said DEFENDANT(S), and each of them, breached
10
     their duties to Plaintiffs and acted with a conscious disregard for the safety and wellbeing of Plaintiffs
11
     by including the home and business addresses of Plaintiffs on the PROTECTIVE ORDER which was
12
13   personally served on QUEVEDO in open court during the August 8, 2017 hearing.

14          181.    No Plaintiff, judge or magistrate permitted or contributed to the disclosure of the last
15
     names of Plaintiff VANESSA PEREZ and ELVIS PENA and PLAINTIFFS’ CONFIDENTIAL
16
     PERSONAL INFORMATION to QUEVEDO as described in this Complaint.
17
18          182.    Defendants, L.A. County and LADA and DOES 1 through 10 are therefore jointly and

19   severally liable for the conduct of their employee(s) (Gov’t Code section 815.2, et seq.) and/or
20   independent contractor(s) Gov’t Code section 815.4, et seq.) including DDA BARTOLETTI AND
21
     DOES 1 THROUGH 10 at all relevant times herein, see also Gov’t Code section 820(a) et seq.
22
            183.    As a direct and proximate cause of the acts, omissions, and conduct of
23
24   DEFENDANT(S), and each of them, Plaintiffs have been damaged, including but not limited to,

25   incurring and continuing to incur medical and related expenses.
26
            184.    As a further direct and proximate cause of the acts, omissions, and conduct of
27
28                                             Page 64
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 65 of 94 Page ID #:254



     DEFENDANT(S), and each of them, Plaintiffs have incurred, and will continue to incur, loss of
 1
 2   earnings and future earning capacities.

 3          185.     As a further direct and proximate cause of the acts, omissions, and conduct of
 4
     DEFENDANT(S), and each of them, Plaintiffs have suffered injuries to each of their individual health,
 5
     strength and activity, as well as to each of their individual nervous systems and persons, all of which
 6
 7   injuries have caused, and will continue to cause, Plaintiffs great physical and mental pain (injuring

 8   each of their individual minds and bodies) including but not limited to: humiliation, fear, discomfort,
 9   anxiety, loss of enjoyment of life, mental anguish, and emotional and physical distress. As a result of
10
     such injuries, Plaintiffs have each suffered general damages in excess of the minimum jurisdictional
11
     amount of this court.
12
13
                                       NINTH CAUSE OF ACTION
14                                       NEGLIGENCE PER SE
15                       (GOV’T CODE §§ 815.6 et seq; PC §§ 1054.2, 964, et seq., and
                           Pursuant to GOV’T CODE §§ 820, 815.4, 815.2. et seq.)
16                                       (Against All Defendants)
17          186.     Plaintiffs repeat and fully incorporate the allegations contained in each and every
18
     paragraph of this Complaint, except for any and all allegations of intentional, malicious, extreme,
19
     outrageous, wanton, and oppressive conduct by defendants, and any and all allegations requesting
20
21   punitive damages.

22          187.     Plaintiffs allege that there is a statutory basis authorizing liability as follows:
23
                a. Gov’t Code § 820(a) and the regulations promulgated thereunder, establish that a public
24
                     employee is liable for injury caused by his or her act or omission to the same extent as a
25
26                   private person.

27              b.    Gov’t Code § 815.2, and the regulations promulgated thereunder, establish that a
28                                               Page 65
                     FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                 (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 66 of 94 Page ID #:255



                 public entity is liable for injury proximately caused by an act or omission of an
 1
 2               employee of the public entitle within the scope of his or her employment if the act or

 3               omission would otherwise have given rise to a cause of action against that employee or
 4
                 his or her personal representative.
 5
            c. Gov’t Code § 815.4, and the regulations promulgated thereunder, establish that a public
 6
 7               entity is liable for injury proximately caused by a tortious act or omission of an

 8               independent contractor of the public entitle to the same extent that the public entity
 9               would be subject to such liability if it were a private person.
10
            d.    At all relevant times herein, Defendants L.A. County, LADA and DOES 1 through 10,
11
                 were public entities as defined by Gov’t Code section 811.2 and are therefore subject to
12
13               the provisions of Gov’t Code §§ 820(a), 815.2, 815.4, et seq.

14          e.    At all relevant times herein, Defendants DA BARTOLETTI and DOES 1 through 10,
15
                 were public employees and/or independent contractors of Defendants L.A. County,
16
                 LADA and DOES 1 through 10 and/or the other DOES within the meaning of Gov’t
17
18               Code §§ 811.2, 811.4, 820, 815.2, 815.4, et seq. and, as such, are therefore subject to

19               the provisions of Gov’t Code §§ 820(a), 815.2, 815.4, et seq.
20          f.    At all relevant times herein, Defendants, DA BARTOLETTI and DOES 1 through 10
21
                 were employed by Defendants L.A. County, LADA and DOES 1 through 10 and/or the
22
                 other DOES and were acting within the scope of each of their employment by and/or as
23
24               independent contractors of Defendants LADA and the other DOES at all relevant times

25               herein.
26
            g. By virtue of Gov’t Code §§ 820, 815.4, 815.2. et seq., Defendants L.A. County, LADA
27
28                                           Page 66
                 FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                             (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 67 of 94 Page ID #:256



                    and DOES 1 through 10 and DOES 1 through 10 are therefore jointly and severally
 1
 2                  liable for the conduct of their employees, including Defendants, DA BARTOLETTI and

 3                  the other DOES at all relevant times herein.
 4
            188.    Defendants L.A. County, LADA and DOES 1 through 10, are public entities as defined
 5
     by Gov’t Code section 811.2 and are therefore subject to the provisions of Gov’t Code § 815.6, et seq.
 6
 7          189.    Gov’t Code § 815.6, et seq., and the regulations promulgated thereunder, set forth

 8   liability for a public entity that is under a mandatory duty imposed by an enactment that is designed to
 9   protect against the risk of a particular kind of injury when an injury of that kind is proximately caused
10
     by the public entity’s failure to discharge said duty. Additionally, DEFENDANT(S), and each of
11
     them, were under a mandatory duty to not disclose and to not permit the disclosure of the last names of
12
13   Plaintiffs VANESSA PEREZ and ELVIS PENA and PLAINTIFFS’ CONFIDENTIAL PERSONAL

14   INFORMATION to QUEVEDO, pursuant to California Const. Article 1, § 28(b)(1) - (4), PC §§
15
     1054.2, 964(a) and (b), 293.5, 679, 841.5; Govt. Code § 6254(f)(2)-(3); Ev. Code §1041 and Plaintiffs’
16
     right to privacy (California Constitution, Article 1 Section 1).
17
18          190.    California Const. Article 1, § 28(b) (1) - (4), PC §§ 1054.2, 964(a) and (b), 293.5, 679,

19   841.5; Govt. Code § 6254(f) (2)-(3); Ev. Code §1041 and Plaintiffs’ right to privacy (California
20   Constitution, Article 1 Section 1) were enacted to protect crime victims, witnesses, and/or the families
21
     of victims/witnesses from being stalked, harassed, injured, or killed by any criminal defendant, or
22
     anyone acting on their behalf, in an attempt to stifle adverse testimony.
23
24          191.    DEFENDANT(S), and each of them, violated their mandatory duties under the

25   foregoing statutes and law as follows: On or about August 8, 2017, DDA BARTOLETTI AND
26
     DOES 1 THROUGH 10, Defendants L.A. County, LADA and DOES 1 through 10 and/or the other
27
28                                             Page 67
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 68 of 94 Page ID #:257



     DEFENDANT(S) prepared the PROTECTIVE ORDER which contained the last names of Plaintiffs
 1
 2   VANESSA PEREZ and ELVIS PENA, and PLAINTIFFS’ CONFIDENTIAL PERSONAL

 3   INFORMATION. DDA BARTOLETTI AND DOES 1 THROUGH 10, Defendants L.A. County,
 4
     LADA and DOES 1 through 10 and/or the other DEFENDANT(S) then caused and/or permitted the
 5
     PROTECTIVE ORDER to be personally served to QUEVEDO without first redacting the last names
 6
 7   of Plaintiffs VANESSA PEREZ and ELVIS PENA, or PLAINTIFFS’ CONFIDENTIAL PERSONAL

 8   INFORMATION.
 9          192. No Plaintiff, judge or magistrate permitted or contributed to the disclosure of the last
10
     names of Plaintiffs VANESSA PEREZ and ELVIS PENA or of PLAINTIFFS’ CONFIDENTIAL
11
     PERSONAL INFORMATION to QUEVEDO as described in this Complaint.
12
13          193. DEFENDANT(S) knew, or should have known that by disclosing the last names of

14   Plaintiffs VANESSA PEREZ and ELVIS PENA and PLAINTIFFS’ CONFIDENTIAL PERSONAL
15
     INFORMATION to QUEVEDO by filing the PROTECTIVE ORDER without redacting or omitting
16
     PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION, such would result in such
17
18   information being disclosed to QUEVEDO when he was personally served with the PROTECTIVE

19   ORDER and that he, or any member of his gang, could access this information, track down any one of
20   the Plaintiffs, and try to injury or kill them in an attempt to silence VANESSA PEREZ and/or ELVIS
21
     PENA from testifying.
22
            194.   As a direct and proximate cause of the acts, omissions, and conduct of
23
24   DEFENDANT(S), and each of them, Plaintiffs have been damaged, including but not limited to,

25   incurring and continuing to incur medical and related expenses.
26
            195. As a further direct and proximate cause of the acts, omissions, and conduct of
27
28                                             Page 68
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 69 of 94 Page ID #:258



     DEFENDANT(S), and each of them, Plaintiffs have incurred, and will continue to incur, loss of
 1
 2   earnings and future earning capacities.

 3             196.   As a further direct and proximate cause of the acts, omissions, and conduct of
 4
     DEFENDANT(S), and each of them, Plaintiffs have suffered injuries to each of their individual health,
 5
     strength and activity, as well as to each of their individual nervous systems and persons, all of which
 6
 7   injuries have caused, and will continue to cause, Plaintiffs great physical and mental pain (injuring

 8   each of their individual minds and bodies) including but not limited to: humiliation, fear, discomfort,
 9   anxiety, loss of enjoyment of life, mental anguish, and emotional and physical distress. As a result of
10
     such injuries, Plaintiffs have each suffered general damages in excess of the minimum jurisdictional
11
     amount of this court.
12
13                                         TENTH CAUSE OF ACTION
                                    INTENTIONAL MISREPRESENTATION
14                                       (GOV’T CODE §§ 820, 818 et seq.)
15                    (Against Defendants DDA BARTOLETTI and DOES 1 through 10)
               197. Plaintiffs repeat and fully incorporate the allegations contained in each and every
16
     paragraph of this Complaint.
17
18             198.   Gov’t Code § 820(a) and the regulations promulgated thereunder, establish that a public

19   employee is liable for injury caused by his or her act or omission to the same extent as a private
20   person.
21
               199.   Gov’t Code § 818 permits a claim for exemplary damages against public employees.
22
               200.   At all relevant times herein, Defendants DDA BARTOLETTI and DOES 1 through 10,
23
24   were public employees within the meaning of Gov’t Code §§ 811.4, 818, et seq.

25             201.   As alleged herein, Defendants DDA BARTOLETTI and DOES 1 through 10, made the
26
     following false representations to Plaintiffs contained in the BARTOLETTI VOWS.
27
28                                                Page 69
                      FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                  (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 70 of 94 Page ID #:259




 1
 2           202.       The BARTOLETTI VOWS were made by Defendants DDA BARTOLETTI and DOES

 3   1 through 10 were was false, in that the PROTECTIVE ORDER was prepared containing the last
 4
     names of Plaintiff VANESSA PEREZ and ELVIS PENA and PLAINTIFFS’ CONFIDENTIAL
 5
     PERSONAL INFORMATION, i.e. the names of each Plaintiff, their ages, home and work addresses.
 6
 7   Defendants DDA BARTOLETTI and DOES 1 through 10 then said DEFENDANT(S) then either was

 8   provided or it was permitted to be personally served to QUEVEDO without first redacting the last
 9   names of Plaintiff VANESSA PEREZ and ELVIS PENA and PLAINTIFFS’ CONFIDENTIAL
10
     PERSONAL INFORMATION.
11
             203.       At the time that the BARTOLETTI VOWS were made, Defendants DDA
12
13   BARTOLETTI and DOES 1 through 10 knew that they were false and/or when they were made,

14   Defendants DDA BARTOLETTI and DOES 1 through 10 made them recklessly and without regard
15
     for their truth.
16
             204.       The foregoing representations were made by Defendants DDA BARTOLETTI and
17
18   DOES 1 through 10intended that Plaintiffs would rely on the representations.

19           205.       Plaintiffs reasonably relied on the foregoing representations, i.e. the threats, promises
20   and assurances by Defendants DDA BARTOLETTI and DOES 1 through 10, lulled Plaintiff
21
     VANESSA PEREZ and ELVIS PENA into a false sense of security that DEFENDANT(S) would
22
     protect them by, inter alia, keeping the foregoing promises and assurances. Accordingly, Plaintiffs
23
24   agreed cooperate with the prosecution in the UNDERLYING CRIMINAL MATTER in reasonable and

25   detrimental reliance on said DEFENDANT(S) to keep the foregoing promises and assurances.
26
             206.       At time that the last names of Plaintiff VANESSA PEREZ and ELVIS PENA and
27
28                                              Page 70
                    FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 71 of 94 Page ID #:260



     PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION were disclosed to QUEVEDO, it was
 1
 2   foreseeable that QUEVEDO, and/or the Temple Street Gang, would obtain this private information

 3   and use it to locate Plaintiffs, and attempt to harass, intimidate them, threaten violence and/or murder
 4
     and commit actual acts of violence or murder in an attempt to deter or prevent their testimony or
 5
     participation in the UNDERLYING CRIMINAL MATTER.
 6
 7           207.    Plaintiffs reliance on the foregoing representations was a substantial factor in causing

 8   Plaintiffs to suffer harms, i.e. by disclosing the last names of Plaintiff VANESSA PEREZ and ELVIS
 9   PENA and PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION to QUEVEDO by filing
10
     the PROTECTIVE ORDER without redacting or omitting PLAINTIFFS’ CONFIDENTIAL
11
     PERSONAL INFORMATION, said DEFENDANT(S) disclosed this information to QUEVEDO
12
13   which he and/or members of Temple Street Gang used to track down Plaintiffs’ residence and places

14   of business where they attempted to intimidate, threaten, assault and physically injure Plaintiffs as
15
     alleged herein, in an attempt to silence VANESSA PEREZ and/or ELVIS PENA from cooperating in
16
     the UNDERLYING CRIMINAL MATTER.
17
18           208.    As a direct and proximate cause of the acts, omissions, and conduct of

19   DEFENDANT(S), and each of them, Plaintiffs have been damaged, including but not limited to,
20   incurring and continuing to incur medical and related expenses.
21
             209.    Defendants DDA BARTOLETTI and DOES 1 through 10, intentionally and
22
     deliberately inflicted emotional distress on Plaintiffs by violating Plaintiffs' constitutional rights,
23
24   including their right to privacy.

25           210. As a further direct and proximate cause of the acts, omissions, and conduct of
26
     DEFENDANT(S), and each of them, Plaintiffs have incurred, and will continue to incur, loss of
27
28                                              Page 71
                    FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 72 of 94 Page ID #:261



     earnings and future earning capacities.
 1
 2             211.   As a further direct and proximate cause of the acts, omissions, and conduct of

 3   DEFENDANT(S), and each of them, Plaintiffs have suffered injuries to each of their individual health,
 4
     strength and activity, as well as to each of their individual nervous systems and persons, all of which
 5
     injuries have caused, and will continue to cause, Plaintiffs great physical and mental pain (injuring
 6
 7   each of their individual minds and bodies) including but not limited to: humiliation, fear, discomfort,

 8   anxiety, loss of enjoyment of life, mental anguish, and emotional and physical distress. As a result of
 9   such injuries, Plaintiffs have each suffered general damages in excess of the minimum jurisdictional
10
     amount of this court.
11
               212.   Individual DEFENDANT(S), including DDA BARTOLETTI AND DOES 1
12
13   THROUGH 10 (excluding L.A. County LADA and any other public entity Doe Defendant) committed

14   the acts alleged herein knowingly and willfully, and Plaintiffs are entitled to punitive damages in an
15
     amount to be determined according to proof at trial.
16
                                         ELEVENTH CAUSE OF ACTION
17                                                FALSE PROMISE
18                                       (GOV’T CODE §§ 820, 818 et seq.)
                       (Against Defendants DA BARTOLETTI and DOES 1 through 10)
19             213. Plaintiffs repeat and fully incorporate the allegations contained in each and every
20   paragraph of this Complaint.
21
               214.   Gov’t Code § 820(a) and the regulations promulgated thereunder, establish that a public
22
     employee is liable for injury caused by his or her act or omission to the same extent as a private
23
24   person.

25             215.   Gov’t Code § 818 permits a claim for exemplary damages against public employees.
26
               216.   At all relevant times herein, Defendants DDA BARTOLETTI and DOES 1 through 10,
27
28                                                Page 72
                      FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                  (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 73 of 94 Page ID #:262



     were public employees within the meaning of Gov’t Code §§ 811.4, 818, et seq.
 1
 2          217.    As alleged herein, Defendants DDA BARTOLETTI and DOES 1 through 10,

 3   specifically made the assurances and promises in the BARTOLETTI VOWS.
 4
            218.    The BARTOLETTI VOWS were made by Defendants DDA BARTOLETTI and DOES
 5
     1 through 10 without the intention to perform these promises.
 6
 7          219.    The BARTOLETTI VOWS were made by Defendants DDA BARTOLETTI and DOES

 8   1 through 10 intended that Plaintiffs would rely on these promises.
 9          220.    Plaintiffs reasonably relied on the BARTOLETTI VOWS.
10
            221.   At time that the last names of Plaintiff VANESSA PEREZ and ELVIS PENA and
11
     PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION were disclosed to QUEVEDO, it was
12
13   foreseeable that QUEVEDO, and/or the Temple Street Gang, would obtain this private information

14   and use it to locate Plaintiffs, and attempt to harass, intimidate them, threaten violence and/or murder
15
     and commit actual acts of violence or murder in an attempt to deter or prevent their testimony or
16
     participation in the UNDERLYING CRIMINAL MATTER.
17
18          222.    Plaintiffs reliance on the BARTOLETTI VOWS were a substantial factor in causing

19   Plaintiffs to suffer harms, i.e. by disclosing the last names of Plaintiff VANESSA PEREZ and ELVIS
20   PENA and PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION to QUEVEDO by filing
21
     the PROTECTIVE ORDER without redacting or omitting PLAINTIFFS’ CONFIDENTIAL
22
     PERSONAL INFORMATION, said DEFENDANT(S) disclosed this information to QUEVEDO
23
24   which he and/or members of Temple Street Gang used to track down Plaintiffs’ residence and places

25   of business where they attempted to intimidate, threaten, assault and physically injure Plaintiffs as
26
     alleged herein, in an attempt to silence VANESSA PEREZ and/or ELVIS PENA from cooperating in
27
28                                             Page 73
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 74 of 94 Page ID #:263



     the UNDERLYING CRIMINAL MATTER.
 1
 2            223.   As a direct and proximate cause of the acts, omissions, and conduct of

 3   DEFENDANT(S), and each of them, Plaintiffs have been damaged, including but not limited to,
 4
     incurring and continuing to incur medical and related expenses.
 5
              224. Defendants DDA BARTOLETTI and DOES 1 through 10, intentionally and deliberately
 6
 7   inflicted emotional distress on Plaintiffs by violating Plaintiffs' constitutional rights, including their

 8   right to privacy.
 9            225. As a further direct and proximate cause of the acts, omissions, and conduct of
10
     DEFENDANT(S), and each of them, Plaintiffs have incurred, and will continue to incur, loss of
11
     earnings and future earning capacities.
12
13            226.   As a further direct and proximate cause of the acts, omissions, and conduct of

14   DEFENDANT(S), and each of them, Plaintiffs have suffered injuries to each of their individual health,
15
     strength and activity, as well as to each of their individual nervous systems and persons, all of which
16
     injuries have caused, and will continue to cause, Plaintiffs great physical and mental pain (injuring
17
18   each of their individual minds and bodies) including but not limited to: humiliation, fear, discomfort,

19   anxiety, loss of enjoyment of life, mental anguish, and emotional and physical distress. As a result of
20   such injuries, Plaintiffs have each suffered general damages in excess of the minimum jurisdictional
21
     amount of this court.
22
              227.   DDA BARTOLETTI AND DOES 1 THROUGH 10 (excluding L.A. County LADA
23
24   and any other public entity Doe Defendant) committed the acts alleged herein knowingly and willfully,

25   and Plaintiffs are entitled to punitive damages in an amount to be determined according to proof at
26
     trial.
27
28                                               Page 74
                     FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                 (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 75 of 94 Page ID #:264




 1
                                      TWELVTH CAUSE OF ACTION
 2                       INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                     (GOV’T CODE §§ 820, 818 et seq.)
 3                        (Against DDA BARTOLETTI AND DOES 1 THROUGH 10)
 4
               228.   Plaintiffs repeat and fully incorporate the allegations contained in each and every
 5
     paragraph of this Complaint.
 6
 7             229.   Gov’t Code § 820(a) and the regulations promulgated thereunder, establish that a public

 8   employee is liable for injury caused by his or her act or omission to the same extent as a private
 9   person.
10
               230.   Gov’t Code § 818 permits a claim for exemplary damages against public employees.
11
               231.   At all relevant times herein, Defendants DDA BARTOLETTI and DOES 1 through 10,
12
13   were public employees within the meaning of Gov’t Code §§ 811.4, 818, et seq.

14             232.   On or about August 8, 2017, Defendants DDA BARTOLETTI and DOES 1 through 10,
15
     prepared the PROTECTIVE ORDER which contained the last names of Plaintiff VANESSA PEREZ
16
     and ELVIS PENA and PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION, i.e. the names
17
18   of each Plaintiff, their ages, home and work addresses. Defendants DDA BARTOLETTI and DOES 1

19   through 10, then caused and/or permitted the PROTECTIVE ORDER to be personally served to
20   QUEVEDO without first redacting the last names of Plaintiff VANESSA PEREZ and ELVIS PENA
21
     and PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION. This misconduct was
22
     outrageous in that it went beyond all possible bounds of decency such that a reasonable person would
23
24   regard the conduct as intolerable in a civilized community. This is, among other things, based on the

25   following:
26
                  a. At time that disclosure of the last names of Plaintiff VANESSA PEREZ and ELVIS
27
28                                                Page 75
                      FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                  (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 76 of 94 Page ID #:265



               PENA and PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION was
 1
 2             disclosed to QUEVEDO, it was foreseeable that he, and/or the Temple Street Gang,

 3             would obtain this private information and use it to locate Plaintiffs, and attempt to
 4
               harass or intimidate them in an attempt to deter their testimony or participation in the
 5
               UNDERLYING CRIMINAL MATTER, or failing that, eliminate the adverse testimony
 6
 7             through murder.

 8          b. At time that Defendants DDA BARTOLETTI and DOES 1 through 10, disclosed
 9             disclosure of the last names of Plaintiff VANESSA PEREZ and ELVIS PENA and
10
               PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION was to QUEVEDO,
11
               DEFENDANT(S) knew that they were in a unique position to control Plaintiffs’ fate
12
13             and that Plaintiffs were particularly vulnerable to intimidation to intimidation by

14             QUEVEDO and/or the Temple Street Gang and that Plaintiffs were dependent on
15
               Defendants DDA BARTOLETTI and DOES 1 through 10, to act reasonably diligent to
16
               protect said information and it was foreseeable that the failure to take such precautions
17
18             would subject Plaintiffs to extreme risk of threats, intimidation and/or violence by

19             QUEVEDO and/or the Temple Street Gang,
20          c. Defendants DDA BARTOLETTI and DOES 1 through 10, and each of them, knew that
21
               by filing the PROTECTIVE ORDER without redacting or omitting the last names of
22
               Plaintiff VANESSA PEREZ and ELVIS PENA and PLAINTIFFS’ CONFIDENTIAL
23
24             PERSONAL INFORMATION was with a conscious disregard for the safety and

25             wellbeing of Plaintiffs because the information which was personally served on
26
               QUEVEDO in open court during the August 8, 2017 hearing and it was foreseeable that
27
28                                        Page 76
              FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                          (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 77 of 94 Page ID #:266



                     QUEVEDO and/or the Temple Street Gang, would misuse this private information to
 1
 2                   locate Plaintiffs, and attempt to harass or intimidate them in an attempt to deter their

 3                   testimony or participation in the UNDERLYING CRIMINAL MATTER, or failing that,
 4
                     eliminate the adverse testimony through murder.
 5
                 d. That the disclosure by Defendants DDA BARTOLETTI and DOES 1 through 10, of the
 6
 7                   last names of Plaintiff VANESSA PEREZ and ELVIS PENA and PLAINTIFFS’

 8                   CONFIDENTIAL PERSONAL INFORMATION as alleged herein was willful and thus
 9                   a criminal act. PC § 1054.2(a) (3).
10
             233.   At time that the last names of Plaintiff VANESSA PEREZ and ELVIS PENA and
11
     PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION was disclosed to QUEVEDO,
12
13   Defendants DA BARTOLETTI and DOES 1 through 10, intended to cause Plaintiffs emotional

14   distress, or, in the alternative, said DEFENDANT(S) acted with reckless disregard of the probability
15
     that Plaintiffs would suffer emotional distress, knowing that QUEVEDO and/or the Temple Street
16
     Gang would use the PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION to get track
17
18   Plaintiffs down and threaten them with physical violence.

19           234.    As a direct and proximate cause of the acts, omissions, and conduct of
20   DEFENDANT(S), and each of them, Plaintiffs have been damaged, including but not limited to,
21
     incurring and continuing to incur medical and related expenses.
22
             235.    Defendants DDA BARTOLETTI and DOES 1 through 10, intentionally and
23
24   deliberately inflicted emotional distress on Plaintiffs by violating Plaintiffs' constitutional rights,

25   including their right to privacy.
26
             236. As a further direct and proximate cause of the acts, omissions, and conduct of
27
28                                              Page 77
                    FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 78 of 94 Page ID #:267



     DEFENDANT(S), and each of them, Plaintiffs have incurred, and will continue to incur, loss of
 1
 2   earnings and future earning capacities.

 3           237.       As a further direct and proximate cause of the acts, omissions, and conduct of
 4
     DEFENDANT(S), and each of them, Plaintiffs have suffered injuries to each of their individual health,
 5
     strength and activity, as well as to each of their individual nervous systems and persons, all of which
 6
 7   injuries have caused, and will continue to cause, Plaintiffs great physical and mental pain (injuring

 8   each of their individual minds and bodies) including but not limited to: humiliation, fear, discomfort,
 9   anxiety, loss of enjoyment of life, mental anguish, and emotional and physical distress. As a result of
10
     such injuries, Plaintiffs have each suffered general damages in excess of the minimum jurisdictional
11
     amount of this court.
12
13           238.       DDA BARTOLETTI AND DOES 1 THROUGH 10 (excluding L.A. County and

14   LADA and any other public entity Doe Defendant) committed the acts alleged herein knowingly and
15
     willfully, and Plaintiffs are entitled to punitive damages in an amount to be determined according to
16
     proof at trial.
17
18                                  THIRTEENTH CAUSE OF ACTION
                              INVASION OF CONSTITUTIONAL PRIVACY
19               (CAL. CONST.ART 1, § 1 and GOV’T CODE §§ 820, 815.4, 815.2. et seq.)
                                           (Against all Defendants)
20           239. Plaintiffs repeat and fully incorporate the allegations contained in each and every
21
     paragraph of this Complaint, except for any and all allegations of intentional, malicious, extreme,
22
     outrageous, wanton, and oppressive conduct by defendants, and any and all allegations requesting
23
24   punitive damages.

25           240.       Plaintiffs allege that there is a statutory basis authorizing liability as follow:
26
                       a.   Gov’t Code § 820(a) and the regulations promulgated thereunder, establish that a
27
28                                                 Page 78
                       FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                   (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 79 of 94 Page ID #:268



                   public employee is liable for injury caused by his or her act or omission to the same
 1
 2                 extent as a private person.

 3            b.   Gov’t Code § 815.2, and the regulations promulgated thereunder, establish that a
 4
                   public entity is liable for injury proximately caused by an act or omission of an
 5
                   employee of the public entitle within the scope of his or her employment if the act
 6
 7                 or omission would otherwise have given rise to a cause of action against that

 8                 employee or his or her personal representative.
 9            c.   Gov’t Code § 815.4, and the regulations promulgated thereunder, establish that a
10
                   public entity is liable for injury proximately caused by a tortious act or omission of
11
                   an independent contractor of the public entitle to the same extent that the public
12
13                 entity would be subject to such liability if it were a private person.

14            d.   At all relevant times herein, Defendants Los Angeles LADA and DOES 1 through
15
                   10, were public entities as defined by Gov’t Code section 811.2 and are therefore
16
                   subject to the provisions of Gov’t Code §§ 820(a), 815.2, 815.4, et seq.
17
18            e.   At all relevant times herein, Defendants DDA BARTOLETTI and DOES 1 through

19                 10, were public employees and/or independent contractors of Defendants L.A.
20                 County and LADA and/or the other DOES within the meaning of Gov’t Code §§
21
                   811.2, 811.4, 820, 815.2, 815.4, et seq. and, as such, are therefore subject to the
22
                   provisions of Gov’t Code §§ 820(a), 815.2, 815.4, et seq.
23
24            f.   At all relevant times herein, Defendants, DDA BARTOLETTI and DOES 1

25                 through 10 were employed by Defendants L.A. County and LADA and/or the other
26
                   DOES and were acting within the scope of each of their employment by and/or as
27
28                                        Page 79
              FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                          (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 80 of 94 Page ID #:269



                        independent contractors of Defendants L.A. County and LADA and DOES 1
 1
 2                      through 10 at all relevant times herein.

 3                 g.   By virtue of Gov’t Code §§ 820, 815.4, 815.2. et seq., Defendants L.A. County and
 4
                        LADA and DOES 1 through 10 are therefore jointly and severally liable for the
 5
                        conduct of their employees, including Defendants, DDA BARTOLETTI and DOES
 6
 7                      1 through 10 at all relevant times herein.

 8          241.    Cal. Const., Art. 1., section 1 provides that “[a]ll people are by nature free and
 9   independent and have inalienable rights. Among these are enjoying and defending life and liberty,
10
     acquiring, possessing, and protecting property, and pursuing and obtaining safety, happiness, and
11
     privacy.” This right to privacy includes the right not to have a public or private party from obtaining
12
13   private or sensitive personal information and misusing such information gathered for one purpose and

14   used for another purpose that was not authorized. Hill v. National Collegiate Athletic Assn., (1994) 7
15
     Cal.4th 1, 27, 865 P.2d 633, 649, 26 Cal.Rptr.2d 834, 850.
16
            242.    California Const. Article 1, § 28(b) (1) - (4) (Victims’ Bill of Rights Act of 2008),
17
18          (b) In order to preserve and protect a victim’s rights to justice and due process, a victim shall

19   be entitled to the following rights:
20          (1)     To be treated with fairness and respect for his or her privacy and dignity, and to be free
21
     from intimidation, harassment, and abuse, throughout the criminal or juvenile justice process.
22
            (2)     To be reasonably protected from the defendant and persons acting on behalf of the
23
24   defendant.

25          (3)     To have the safety of the victim and the victim’s family considered in fixing the amount
26
     of bail and release conditions for the defendant.
27
28                                             Page 80
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 81 of 94 Page ID #:270



            (4)     To prevent the disclosure of confidential information or records to the defendant, the
 1
 2   defendant’s attorney, or any other person acting on behalf of the defendant, which could be used to

 3   locate or harass the victim or the victim’s family or which disclose confidential communications made
 4
     in the course of medical or counseling treatment, or which are otherwise privileged or confidential by
 5
     law.
 6
 7          243.    Plaintiffs had a legally protected privacy interest in Plaintiff VANESSA PEREZ and

 8   ELVIS PENA and PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION provided to
 9   DEFENDANT(S).
10
            244.    Plaintiffs had a reasonable expectation of privacy regarding Plaintiff VANESSA
11
     PEREZ and ELVIS PENA and PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION
12
13   provided to DEFENDANT(S).

14          245.    Plaintiffs ELVIS PENA’s and VANESSA PEREZ provided DEFENDANT(S) with
15
     their last names and PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION which included
16
     Plaintiffs’ confidential personal information, including the names of Plaintiffs, and each of their ages,
17
18   their home and work address for a specific purpose. Plaintiffs ELVIS PENA’s and VANESSA

19   PEREZ last names and PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION was provided
20   to DEFENDANT(S) for a specific purpose, i.e. for the DEFENDANT(S)’ confidential use this
21
     information for the preparation of the Prosecution of the UNDERLYING CRIMINAL MATTER.
22
            246.    On or about August 8, 2017, DDA BARTOLETTI AND DOES 1 THROUGH 10,
23
24   LADA and/or the other DEFENDANT(S) prepared the PROTECTIVE ORDER containing the last

25   names of Plaintiffs ELVIS PENA’s and VANESSA PEREZ and the names of each Plaintiff, their ages,
26
     home and work addresses. DDA BARTOLETTI AND DOES 1 THROUGH 10, LADA and/or the
27
28                                             Page 81
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 82 of 94 Page ID #:271



     other DEFENDANT(S) then caused and/or permitted this PROTECTIVE ORDER to be personally
 1
 2   served to QUEVEDO without first redacting said confidential personal information, thereby disclosing

 3   this private information directly to QUEVEDO without first obtaining permission to do so from
 4
     Plaintiffs’ or the judge in the UNDERLYING CRIMINAL MATTER. As a result, the confidential
 5
     personal information DEFENDANT(S) initially properly obtained from Plaintiffs was improperly used
 6
 7   in violation of Plaintiffs’ constitutional right to privacy and in violation of California Const. Article 1,

 8   § 28(b)(1) - (4), PC §§ 1054.2(a)(1), 964(a) and (b), et seq.);
 9          247.    DEFENDANT(S)’ actions and inactions as alleged herein amounted to a serious
10
     invasion of the protected privacy interests of Plaintiffs.
11
            248.    DEFENDANT(S)’ disclosure of Plaintiffs ELVIS PENA’s and VANESSA PEREZ last
12
13   names and PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION to QUEVEDO would be

14   highly offensive to a reasonable person.
15
            249.    As a direct and proximate result of DEFENDANT(S)’ wrongful disclosure of Plaintiffs
16
     ELVIS PENA’s and VANESSA PEREZ last names and PLAINTIFFS’ CONFIDENTIAL
17
18   PERSONAL INFORMATION to QUEVEDO, Plaintiffs sustained injury in the form of (emotional

19   suffering, medical complications, financial losses, etc.).
20          250.    At time that Plaintiffs ELVIS PENA’s and VANESSA PEREZ last names and
21
     PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION was disclosed to QUEVEDO,
22
     DEFENDANT(S) intended to violate Plaintiffs’ privacy, or, in the alternative, said DEFENDANT(S)
23
24   acted with reckless disregard of the probability that said personal information would be disclosed to

25   QUEVEDO, when DEFENDANT(S) knew that QUEVEDO and/or the Temple Street Gang would use
26
     this confidential information to track Plaintiffs down and threaten them with physical violence.
27
28                                             Page 82
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 83 of 94 Page ID #:272



            251.      Defendants L.A. County and LADA and DOES 1 through 10 are therefore jointly and
 1
 2   severally liable for the conduct of their employee(s) (Gov’t Code section 815.2, et seq.) and/or

 3   independent contractor(s) Gov’t Code section 815.4, et seq.) Including Defendants, DDA
 4
     BARTOLETTI AND DOES 1 THROUGH 10 at all relevant times herein, see also Gov’t Code section
 5
     820(a) et seq.
 6
 7          252. As a further direct and proximate cause of the acts, omissions, and conduct of

 8   DEFENDANT(S), and each of them, Plaintiffs have incurred, and will continue to incur, loss of
 9   earnings and future earning capacities.
10
            253.      As a further direct and proximate cause of the acts, omissions, and conduct of
11
     DEFENDANT(S), and each of them, Plaintiffs have suffered injuries to each of their individual health,
12
13   strength and activity, as well as to each of their individual nervous systems and persons, all of which

14   injuries have caused, and will continue to cause, Plaintiffs great physical and mental pain (injuring
15
     each of their individual minds and bodies) including but not limited to: humiliation, fear, discomfort,
16
     anxiety, loss of enjoyment of life, mental anguish, and emotional and physical distress. As a result of
17
18   such injuries, Plaintiffs have each suffered general damages in excess of the minimum jurisdictional

19   amount of this court.
20          254.      DDA BARTOLETTI AND DOES 1 THROUGH 10 (excluding LADA and any other
21
     public entity Doe Defendant) committed the acts alleged herein knowingly and willfully, and Plaintiffs
22
     are entitled to punitive damages in an amount to be determined according to proof at trial.
23
24   //

25   ///
26
27
28                                                Page 83
                      FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                  (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 84 of 94 Page ID #:273



                                  FOURTEENTH CAUSE OF ACTION
 1
                                      BREACH OF CONTRACT
 2                           (GOV’T CODE §§ 814, 815.4, 815.2, 820, 818 et seq.)
                                       (Against All Defendants)
 3
            255.   Plaintiffs repeat and fully incorporate the allegations contained in each and every
 4
 5   paragraph of this Complaint.

 6          256.   Plaintiffs allege that there is a statutory basis authorizing liability as follows:
 7
                   a.   Gov’t Code § 814 and the regulations promulgated thereunder, establish that there
 8
                        is no prohibition or limitation on the liability of a public entity or public employee
 9
10                      arising out of a contract and, further, that the doctrine of sovereign immunity does

11                      not protect public entities or public employees in California from liability arising
12
                        out of contract.
13
                   b.   Gov’t Code § 820(a) and the regulations promulgated thereunder, establish that a
14
15                      public employee is liable for injury caused by his or her act or omission to the same

16                      extent as a private person.
17                 c.   Gov’t Code § 815.2, and the regulations promulgated thereunder, establish that a
18
                        public entity is liable for injury proximately caused by an act or omission of an
19
                        employee of the public entitle within the scope of his or her employment if the act
20
21                      or omission would otherwise have given rise to a cause of action against that

22                      employee or his or her personal representative.
23
                   d.   Gov’t Code § 815.4, and the regulations promulgated thereunder, establish that a
24
                        public entity is liable for injury proximately caused by a tortious act or omission of
25
26                      an independent contractor of the public entitle to the same extent that the public

27                      entity would be subject to such liability if it were a private person.
28                                             Page 84
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 85 of 94 Page ID #:274



                    e.   At all relevant times herein, Defendants L.A. County and LADA and DOES 1
 1
 2                       through 10, were public entities as defined by Gov’t Code section 811.2 and are

 3                       therefore subject to the provisions of Gov’t Code §§ 820(a), 815.2, 815.4, et seq.
 4
                    f.   At all relevant times herein, Defendants DDA BARTOLETTI and DOES 1 through
 5
                         10, were public employees and/or independent contractors of Defendants LADA
 6
 7                       and/or DOES 1 through 10 within the meaning of Gov’t Code §§ 811.2, 811.4, 820,

 8                       815.2, 815.4, et seq. and, as such, are therefore subject to the provisions of Gov’t
 9                       Code §§ 820(a), 815.2, 815.4, et seq.
10
                    g.   At all relevant times herein, Defendants, DDA BARTOLETTI and DOES 1
11
                         through 10 were employed by Defendants L.A. County and LADA and/or DOES 1
12
13                       through 10 and were acting within the scope of each of their employment by and/or

14                       as independent contractors of Defendants L.A. County and LADA and DOES 1
15
                         through 10 at all relevant times herein.
16
                    h.   By virtue of Gov’t Code §§ 820, 815.4, 815.2. et seq., Defendants L.A. County and
17
18                       LADA and DOES 1 through 10 are therefore jointly and severally liable for the

19                       conduct of their employees, including Defendants, DDA BARTOLETTI and DOES
20                       1 through 10 at all relevant times herein.
21
            257.    DDA BARTOLETTI and/or Doe Defendants 1 – 10, has authority to enter a binding
22
     contract on behalf of Defendants L.A. County and LADA. Giglio v. United States (1972) 405 U.S.
23
24   150; 92 S. Ct. 763; 31 L. Ed. 2d 104.

25          258.    On or about August 8, 2017, DDA BARTOLETTI and DOES 1 through 10 on the one
26
     hand, and Plaintiffs ELVIS PENA and VANESSA PEREZ on the other entered into the following
27
28                                             Page 85
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 86 of 94 Page ID #:275



     contract negotiations: On behalf of Defendants L.A. County and LADA, DDA BARTOLETTI and
 1
 2   DOES 1 through 10 made the following contractual offer and proposal:

 3          a. PROPOSED CONSIDERATION FROM PLAINTIFFS ELVIS PENA and VANESSA
 4
               PEREZ:
 5
               1) Plaintiffs ELVIS PENA and VANESSA PEREZ would provide PLAINTIFFS’
 6
 7                 CONFIDENTIAL PERSONAL INFORMATION about them and their family for the

 8                 purpose of obtaining a COP;
 9             2) Plaintiffs ELVIS PENA and VANESSA PEREZ would agree to voluntarily participate
10
                   in a “line up” if asked to see if they could identify QUEVEDO as the perpetrator from
11
                   the first incident;
12
13             3) Plaintiffs ELVIS PENA and VANESSA PEREZ would agree to cooperate as witnesses

14                 in the prosecution of the UNDERLYING CRIMINAL MATTER, i.e. by agreeing to
15
                   appear at future hearing dates and the trial without subpoena, voluntarily provide
16
                   statements and meet with DDA BARTOLETTI and/or Doe Defendants 1 – 10 out of
17
18                 court in preparation for their testimony and

19             4) Plaintiffs ELVIS PENA and VANESSA PEREZ would agree to trust DDA
20                 BARTOLETTI and/or Doe Defendants 1 – 10 to protect Plaintiffs’ safety and provide
21
                   PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION, and allow DDA
22
                   BARTOLETTI and/or Doe Defendants 1 – 10 to request CPO on Plaintiffs’ behalf.
23
24          b. In exchange for the foregoing, DDA BARTOLETTI and/or Doe Defendants 1 – 10 offered

25             the following consideration in return:
26
27
28                                            Page 86
                  FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                              (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 87 of 94 Page ID #:276



            1) DDA BARTOLETTI and/or Doe Defendants 1 – 10 would make sure that only the first
 1
 2              names of Plaintiff VANESSA PEREZ and ELVIS PENA, would be used in open court

 3              and in all proceedings in the UNDERLYING CRIMINAL MATTER and that nothing
 4
                but their first name would be disclosed to QUEVEDO;
 5
            2) DDA BARTOLETTI and/or Doe Defendants 1 – 10 would use PLAINTIFFS’
 6
 7              CONFIDENTIAL PERSONAL INFORMATION to fill out the CPO protective order

 8              form and use it to obtain the protective order but that none of PLAINTIFFS’
 9              CONFIDENTIAL PERSONAL INFORMATION would ever be provided to
10
                QUEVEDO;
11
            3) That DDA BARTOLETTI and/or Doe Defendants 1 – 10 would prepare the CPO and
12
13              take all necessary steps to have it issued by the judge, that Plaintiffs ELVIS PENA and

14              VANESSA PEREZ would not need to take any steps on their own to request the
15
                Court’s protection of PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION,
16
                and
17
18          4) Plaintiffs would be protected from any threatened or actual acts of violence by

19              QUEVEDO and/or the Temple Street Gang through increased police patrols at each
20              Plaintiffs’ residence and places of business;
21
         c. In addition to the foregoing, DDA BARTOLETTI and/or Doe Defendants 1 – 10 assured
22
            Plaintiffs ELVIS PENA and VANESSA PEREZ that the foregoing steps to protect
23
24          PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION were routinely and

25          commonly granted by the Judge.
26
         259.   Plaintiffs ELVIS PENA and VANESSA PEREZ agreed to the foregoing contractual
27
28                                          Page 87
                FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                            (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 88 of 94 Page ID #:277



     terms proposed by DDA BARTOLETTI and/or Doe Defendants 1 – 10. Thereafter, a valid oral
 1
 2   contract was formed (herein the “CONTRACT”).

 3          260.    According to the terms of the foregoing agreement, Plaintiffs VANESSA PEREZ,
 4
     JUSTIN PEREZ, CALVIN PEREZ, and ELVIS PENA were intended third party beneficiaries of this
 5
     contract. The specific intended purpose of this agreement, in part, was the protection of Plaintiffs’
 6
 7   safety, both physical and emotional.

 8          261.    As intended, the foregoing agreement created a “special relationship” between the
 9   parties as set forth in greater detail above in paragraphs 41 – 46d.
10
            262.    Plaintiffs ELVIS PENA and VANESSA PEREZ detrimentally relied on the
11
     CONTRACT, and Plaintiffs did all, or substantially all, of the significant things that the CONTRACT
12
13   required them to do, or they were excused from doing those things. In particular, among other things,

14   this included the following:
15
                a. Plaintiffs ELVIS PENA and VANESSA PEREZ provided PLAINTIFFS’
16
                    CONFIDENTIAL PERSONAL INFORMATION, including information that were
17
18                  previously unknown and unavailable to all Defendants, including the names, addresses

19                  and telephone numbers of Plaintiffs VANESSA PEREZ, JUSTIN PEREZ, CALVIN
20                  PEREZ, and ELVIS PENA and their identity as being related to Plaintiffs ELVIS
21
                    PENA and VANESSA PEREZ.
22
                b. Plaintiffs ELVIS PENA and VANESSA PEREZ agreed to voluntarily participate in a
23
24                  “line up” if asked to see if they could identify QUEVEDO as the perpetrator from the

25                  first incident;
26
27
28                                             Page 88
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 89 of 94 Page ID #:278



                 c. Plaintiffs ELVIS PENA and VANESSA PEREZ agreed to cooperate as witnesses in the
 1
 2                    prosecution of the UNDERLYING CRIMINAL MATTER, i.e. by agreeing to appear at

 3                    future hearing dates and the trial without subpoena and by voluntarily provide
 4
                      statements and meet with DDA BARTOLETTI and/or Doe Defendants 1 – 10 out of
 5
                      court in preparation for their testimony;
 6
 7               d. Plaintiffs ELVIS PENA and VANESSA PEREZ decided not to personally appear in

 8                    court to request that their identities and PLAINTIFFS’ CONFIDENTIAL PERSONAL
 9                    INFORMATION not be disclosed in open court and not to disclosed to QUEVEDO.
10
                      Instead, they trusted and relied on the promises and assurances made by DDA
11
                      BARTOLETTI and/or Doe Defendants 1 – 10 to seek the protections made in the
12
13                    BARTOLETTI VOWS.

14               e. Plaintiffs VANESSA PEREZ and ELVIS PENA agreed to and did testify at future
15
                      evidentiary hearings in the UNDELYING CRIMINAL MATTER, as requested
16
                      including the pending preliminary hearing and trial;
17
18          263.      All conditions required by the CONTRACT for DEFENDANT(S)' performance had

19   occurred.
20          264.      DEFENDANT(S) failed to do what the CONTRACT required them to do and also took
21
     the following actions that the CONTRACT prohibited them from doing:
22
                 a.    On or about August 8, 2017, DDA BARTOLETTI AND DOES 1 THROUGH 10,
23
24                    LADA and/or the other DEFENDANT(S) prepared the PROTECTIVE ORDER which

25                    contained the last names of Plaintiffs VANESSA PEREZ and ELVIS PENA, and
26
                      PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION;
27
28                                                Page 89
                      FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                  (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 90 of 94 Page ID #:279



                b.    DDA BARTOLETTI AND DOES 1 THROUGH 10, LADA and/or the other
 1
 2                   DEFENDANT(S) then caused and/or permitted the PROTECTIVE ORDER to be

 3                   personally served to QUEVEDO without first redacting the last names of Plaintiffs
 4
                     VANESSA PEREZ and ELVIS PENA, and PLAINTIFFS’ CONFIDENTIAL
 5
                     PERSONAL INFORMATION.
 6
 7              c.    DDA BARTOLETTI AND DOES 1 THROUGH 10, LADA and/or the other

 8                   DEFENDANT(S) then failed to cause any police patrols or take any other action to
 9                   ensure the safety of Plaintiffs.
10
            265.     In failing to act and in taking the foregoing actions, DEFENDANT(S) failed to use
11
     reasonable care in performing their obligations under the CONTRACT.
12
13          266.     The fact that DDA BARTOLETTI AND DOES 1 THROUGH 10, LA County, LADA

14   and/or the other DEFENDANT(S) caused and/or permitted the PROTECTIVE ORDER to be
15
     personally served to QUEVEDO without first redacting said PLAINTIFFS’ CONFIDENTIAL
16
     PERSONAL INFORMATION, had the result that confidential personal information, that
17
18   DEFENDANT(S) initially properly obtained from Plaintiffs, was improperly used in violation of

19   Plaintiffs’ constitutional right to privacy and in violation of California Const. Article 1, § 28(b)(1) -
20   (4), PC §§ 1054.2(a)(1), 964(a) and (b), et seq.).
21
            267. As a result of DEFENDANTS improper disclosure of the last names of Plaintiffs
22
     VANESSA PEREZ and ELVIS PENA and PLAINTIFFS’ CONFIDENTIAL PERSONAL
23
24   INFORMATION during the prosecution of the UNDERLYING CRIMINAL MATTER, QUEVEDO

25   and other member(s) of the Temple Street Gang were able to locate Plaintiffs, giving QUEVEDO and
26
     Temple Street the opportunity to threaten and violently assault Plaintiffs. In particular, this improper
27
28                                               Page 90
                     FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                 (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 91 of 94 Page ID #:280



     disclosure allowed QUEVEDO to 1) identify Plaintiffs, 2) learn that Plaintiffs ELVIS PENA and
 1
 2   VANESSA PEREZ were witnesses cooperating with DEFENDANT(S)’ prosecution in the

 3   UNDERLYING CRIMINAL MATTER, 3) learn Plaintiffs’ home and work address, and 4) that learn
 4
     that VANESSA PEREZ was scheduled to attempt a line up identification of QUEVEDO on September
 5
     20, 2017.
 6
 7           268. But for the release of Plaintiffs’ confidential personal information by DEFENDANTS,

 8   QUEVEDO would not have known how to locate any Plaintiff and/or would not have known or
 9   believed that Plaintiffs ELVIS PENA and VANESSA PEREZ were cooperating with
10
     DEFENDANT(S) in the UNDERLYING CRIMINAL MATTER against QUEVEDO.
11
             269.   At time that the CONTRACT was made, both DEFENDANT(S) and Plaintiff
12
13   VANESSA PEREZ and ELVIS PENA knew or could reasonably have foreseen that the harm was

14   likely to occur in the ordinary course of events as result of the breach of the contract, i.e. if the
15
     Plaintiffs’ confidential information were to be disclosed to QUEVEDO it was foreseeable that
16
     QUEVEDO, and/or the Temple Street Gang, would obtain this private information and use it to locate
17
18   Plaintiffs, and attempt to harass, intimidate them, threaten violence and/or murder and commit actual

19   acts of violence or murder in an attempt to deter or prevent their testimony or participation in the
20   UNDERLYING CRIMINAL MATTER.
21
             270.    DEFENDANT(S)’ breach of the CONTRACT as alleged herein were a substantial
22
     factor in causing Plaintiffs to suffer harms, i.e. by disclosing the last names of Plaintiff VANESSA
23
24   PEREZ and ELVIS PENA and PLAINTIFFS’ CONFIDENTIAL PERSONAL INFORMATION to

25   QUEVEDO by filing the PROTECTIVE ORDER without redacting or omitting PLAINTIFFS’
26
     CONFIDENTIAL PERSONAL INFORMATION, said DEFENDANT(S) disclosed this information to
27
28                                              Page 91
                    FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                                (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 92 of 94 Page ID #:281



     QUEVEDO which he and/or members of Temple Street Gang used to track down Plaintiffs’ residence
 1
 2   and places of business where they attempted to intimidate, threaten, assault and physically injure

 3   Plaintiffs as alleged herein, in an attempt to silence VANESSA PEREZ and/or ELVIS PENA from
 4
     cooperating in the UNDERLYING CRIMINAL MATTER.
 5
            271.    As a foreseeable direct, proximate cause of the DEFENDANT(S)’s breach of the
 6
 7   CONTRACT Plaintiffs have been damaged, including but not limited to, incurring and continuing to

 8   incur medical and related expenses.
 9          272. As a further direct and proximate cause of the acts, omissions, and conduct of
10
     DEFENDANT(S), and each of them, Plaintiffs have incurred, and will continue to incur, loss of
11
     earnings and future earning capacities.
12
13          273.    As a further direct and proximate cause of the acts, omissions, and conduct of

14   DEFENDANT(S), and each of them, Plaintiffs have suffered injuries to each of their individual health,
15
     strength and activity, as well as to each of their individual nervous systems and persons, all of which
16
     injuries have caused, and will continue to cause, Plaintiffs great physical and mental pain (injuring
17
18   each of their individual minds and bodies) including but not limited to: humiliation, fear, discomfort,

19   anxiety, loss of enjoyment of life, mental anguish, and emotional and physical distress. As a result of
20   such injuries, Plaintiffs have each suffered general damages in excess of the minimum jurisdictional
21
     amount of this court.
22
            274.    As a result of the harm that Plaintiffs suffered as a cause of DEFENDANT(S)’ breach
23
24   of the CONTRACT, Plaintiffs are entitled to an award of damages that will reasonably compensate

25   Plaintiffs for the harm caused by the breach in an amount to be proven at trial that would put each
26
     Plaintiff in as good a position as each Plaintiff would have been if DEFENDANT(S) had performed
27
28                                             Page 92
                   FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                               (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 93 of 94 Page ID #:282



     the CONTRACT as promised.
 1
 2
 3                                        PRAYER FOR RELIEF:
 4                                 FOR ALL CAUSES OF ACTION
 5    1. For general damages, according to proof, but in a sum in excess of the minimum jurisdictional

 6       limits of this court;
 7
      2. For special damages for past and future medical and incidental expenses in a sum according to
 8
         proof;
 9
10    3. For special damages for past and future loss of earnings and for loss of earning capacity, in a sum

11       according to proof;
12    4. For pre-judgment interest as allowed by law;
13
      5. For costs of suit herein incurred;
14
      6. For reasonable attorney's fees as provided under 42 U.S.C. § 1983 et seq;
15
16    7. For punitive damages as allowed by law (from individual DEFENDANT(S), including DDA

17       BARTOLETTI AND DOES 1 THROUGH 10, and other individual DEFENDANT(S);
18
      8. For such other and further relief as the Court may deem proper.
19
20
21   DATED: November 29, 2018                      ARDALAN & ASSOCIATES, PLC

22
23
24                                                 P. CHRISTOPHER ARDALAN, ESQ.
                                                   GEOFFREY S. HICKEY, ESQ.
25                                                 JACQUELINE S. LEIBL, ESQ.
                                                   Attorneys for Plaintiffs
26
27
28                                            Page 93
                  FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                              (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
 Case 2:18-cv-09025-DMG-KS Document 12 Filed 11/29/18 Page 94 of 94 Page ID #:283




 1
 2
 3                                     DEMAND FOR JURY TRIAL
 4
          Plaintiffs hereby demand a trial by jury on all issues so triable.
 5
 6
 7   DATED: November 29 2018                             ARDALAN & ASSOCIATES, PLC

 8
                                                         ____________________________________
 9                                                       P. CHRISTOPHER ARDALAN, ESQ.,
10                                                       GEOFFREY S. HICKEY, ESQ
                                                         JACQUELINE S. LEIBL, ESQ.
11                                                       Attorney for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                          Page 94
                FIRST AMENDED COMPLAINT FOR DAMAGES AND JURY TRIAL DEMAND
29                            (US CD CASE NO.: 2:18-cv-9025-DMG-KS)

30
31
